


EXHIBIT 10.6


Execution Version




SALE SITE MASTER LEASE AGREEMENT
BY AND
AMONG
EACH T-MOBILE COLLOCATOR NAMED HEREIN,
T-MOBILE USA, INC.
AND
T3 TOWER 1 LLC
and
T3 TOWER 2 LLC






Dated as of November 30, 2012





--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page
SECTION 1.
Definitions
1
SECTION 2.
Grant; Documents
14
SECTION 3.
Term and Termination Rights
16
SECTION 4.
Rent.
17
SECTION 5.
Ground Leases
18
SECTION 6.
Condition of the Sites
19
SECTION 7.
Tower Operator Modifications
21
SECTION 8.
T-Mobile Collocator's and Tower Operator's Obligations With Respect to Tower
Tenants; Interference
22
SECTION 9.
T-Mobile Collocation Space
23
SECTION 10.
Tower and Site Modifications, Replacement, Expansion and Substitution and Rights
With Respect to Additional Ground Space and Tower Space
30
SECTION 11.
[Reserved]
33
SECTION 12.
Limitations on Liens
33
SECTION 13.
Tower Operator Indemnity; T-Mobile Collocator Indemnity; Procedure For All
Indemnity Claims
33
SECTION 14.
Waiver of Subrogation; Insurance
36
SECTION 15.
Estoppel Certificate
39
SECTION 16.
Assignment and Transfer Rights
39
SECTION 17.
Environmental Covenants
41
SECTION 18.
Taxes
42
SECTION 19.
Utilities
43
SECTION 20.
Compliance with Law; Governmental Permits
44
SECTION 21.
Compliance with Specific FCC Regulations
45
SECTION 22.
Holding Over
46
SECTION 23.
Rights of Entry and Inspection
46
SECTION 24.
Right to Act for Tower Operator
46
SECTION 25.
Defaults and Remedies
47
SECTION 26.
Quiet Enjoyment
52
SECTION 27.
No Merger
52
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


- i -

--------------------------------------------------------------------------------




SECTION 28.
Broker and Commission
53
SECTION 29.
Recording of Memorandum of Site Lease Agreement; Preparation and Amendment to
the Site Lease Agreement
53
SECTION 30.
Damage to the Site, Tower or the Improvements
54
SECTION 31.
Condemnation
55
SECTION 32.
[Reserved]
56
SECTION 33.
CA/NV Purchase Option
56
SECTION 34.
General Provisions
57
SECTION 35.
T-Mobile Parent Guarantee
61


- ii -

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES


Exhibit A
List of Sites
Exhibit B
List of Assignable Sites
Exhibit C
Form of Site Lease Agreement
Exhibit D
Form of Memorandum of Site Lease Agreement
Exhibit E
Hypothetical Equipment Configuration
Exhibit F
Form of Agreement and Consent
Schedule 9(c)
Sample Wind Load Surface Area Calculations




- iii -

--------------------------------------------------------------------------------




SALE SITE MASTER LEASE AGREEMENT
This SALE SITE MASTER LEASE AGREEMENT (this “Agreement”) is entered into this
30th day of November, 2012 (the “Effective Date”), by and among T3 TOWER 1 LLC
and T3 TOWER 2 LLC, each as a Tower Operator, each T-MOBILE COLLOCATOR (as
defined herein), as a tenant, and T-MOBILE USA, INC., a Delaware corporation
(“T-Mobile Parent”). Tower Operator, each T-Mobile Collocator and T-Mobile
Parent are sometimes individually referred to in this Agreement as a “Party” and
collectively as the “Parties”.
RECITALS:
A.    Certain Affiliates of T-Mobile Parent operate the Sites, which include
Towers and related equipment, and such Affiliates either own, ground lease or
otherwise have an interest in the land on which such Towers are located;
B.    Pursuant to a sales transaction (the “Sales Transaction”), T-Mobile Parent
and certain of its Affiliates have contributed, conveyed, assigned, transferred
and delivered to Tower Operator their respective interests in the Sites or their
right to operate the Sites and have sold, conveyed, assigned, transferred and
delivered to Crown Castle International Corp. all membership interests in Tower
Operator;
C.     Tower Operator desires to lease or give T-Mobile Collocator the right to
use and operate on a portion of each of the Sites pursuant to the terms and
conditions of this Agreement; and
D.    T-Mobile Collocator operates a significant portion of its wireless network
through equipment located at the Sites and would not have entered into the Sales
Transaction if Tower Operator did not agree to the terms and conditions set
forth herein.
NOW, THEREFORE, the Parties agree as follows:
SECTION 1.Definitions.


(a)Certain Defined Terms. In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings when
used herein with initial capital letters:


“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to any Person, any other Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with such
Person. As used in this definition, “control” means the beneficial ownership (as
such term is defined in Rules 13d-3 and 13d-5 of the Securities Exchange Act of
1934, as amended) of 50% or more of the voting interests of the Person.
“Agreement” has the meaning set forth in the preamble and includes all
subsequent modifications and amendments hereof. References to this Agreement in
respect of a particular Site shall include the Site Lease Agreement therefor;
and



--------------------------------------------------------------------------------




references to this Agreement in general and as applied to all Sites shall
include all Site Lease Agreements.
“Assignable Site” means the (i) Initial Assignable Sites and (ii) any
Non-Assignable Site subject to this Agreement which is converted to an
Assignable Site pursuant to a Conversion Closing.
“Assumption Requirements” means, with respect to any assignment by Tower
Operator or T-Mobile Collocator of this Agreement (the “assigning party”), that
(i) the applicable assignee has creditworthiness, or a guarantor with
creditworthiness, reasonably sufficient to perform the obligations of the
assigning party under this Agreement or that the assigning party remains liable
for such obligations notwithstanding such assignment and (ii) the assignee
assumes and agrees to perform all of the obligations of the assigning party
hereunder.
“Available Space” means, as to any Site, the portion of the Tower and Land not
constituting T-Mobile Collocation Space that is available for lease to or
collocation by any Tower Tenant and all rights appurtenant to such portion,
space or area.
“Award” means any amounts paid, recovered or recoverable as damages,
compensation or proceeds by reason of any Taking, including all amounts paid
pursuant to any agreement with any Person which was made in settlement or under
threat of any such Taking, less the reasonable costs and expenses incurred in
collecting such amounts.
“Bankruptcy” means a proceeding, whether voluntary or involuntary, under the
federal bankruptcy laws, a foreclosure, an assignment for the benefit of
creditors, trusteeship, conservatorship or other proceeding or transaction
arising out of the insolvency of a Person or any of its Affiliates or involving
the complete or partial exercise of a creditor's rights or remedies in respect
of payment upon a breach or default in respect of any obligation.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York, New York are not open for business.
“Cables” means co-axial cabling, electrical power cabling, ethernet cabling,
fiber-optic cabling or any other cabling or wiring necessary for operating
Communications Equipment together with any associated conduit piping necessary
to encase or protect any such cabling.
“CA/NV Master Lease” means that certain Lease and Sublease, dated December 14,
2000, by and between SBC Tower Holdings LLC, as landlord, and T-Mobile West LLC
(as successor in interest to the original tenant under such lease), as tenant,
as amended, modified or supplemented from time to time.
“CA/NV Site” means any Site subject to the CA/NV Master Lease, which Sites are
identified on Exhibit A and, if applicable, Exhibit B as “CA/NV Sites”.

2

--------------------------------------------------------------------------------






“CERCLA” means The Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“Claims” means any claims, demands, assessments, actions, suits, damages,
obligations, fines, penalties, liabilities, losses, adjustments, costs and
expenses (including those for bodily injury (including death) and property
damage (including the loss of use thereof) and reasonable attorneys' and
accountants' fees and expenses).
“Collateral Agreements” means “Collateral Agreements” as defined in the Master
Agreement.
“Collocation Agreement” means an agreement, including master leases, between a
T-Mobile Group Member (prior to the Effective Date) or Tower Operator (on or
after the Effective Date), on the one hand, and a third party (provided that if
such agreement is with a T-Mobile Group Member, such third party is not an
Affiliate of such T-Mobile Group Member on the Effective Date), on the other
hand, pursuant to which such T-Mobile Group Member or Tower Operator, as
applicable, rents or licenses to such third party space at any Site (including
space on a Tower), including all amendments, modifications, supplements,
assignments, guaranties, side letters and other documents related thereto.
“Communications Equipment” means, as to any Site, all equipment now or hereafter
installed at (i) the T-Mobile Collocation Space with respect to T-Mobile
Collocator and (ii) any other portion of the Site with respect to a Tower
Tenant, for the provision of current or future communication services, including
voice, video, internet and other data services.  Such equipment shall include
switches, antennas, including microwave antennas, panels, conduits, flexible
transmission lines, Cables, radios, amplifiers, filters, interconnect
transmission equipment and all associated software and hardware, and will
include any modifications, replacements and upgrades to such equipment.
“Communications Facility” means, as to any Site, (i) the T-Mobile Collocation
Space, together with all T-Mobile Communications Equipment and T-Mobile
Improvements at such Site (with respect to T-Mobile Collocator) or (ii) any
other portion of the Site leased to or used or occupied by a Tower Tenant,
together with all of such Tower Tenant Communications Equipment and such Tower
Tenant Improvements at such Site (with respect to a Tower Tenant).
“Conversion Closing” means the conversion of a Non-Assignable Site into an
Assignable Site subsequent to the Effective Date.
“Conversion Closing Date” means, with respect to each Conversion Closing, the
date on which such Conversion Closing is deemed to have occurred.
“CPI” means the Consumer Price Index for all Urban Consumers, U.S., City Average
(1982-84 = 100) All Items Index, published by the Bureau of Labor Statistics,
United States Department of Labor. If the CPI ceases to be compiled and
published at

3

--------------------------------------------------------------------------------




any time during the Term of this Agreement, but a comparable successor index is
compiled and published by the Bureau of Labor Statistics, United States
Department of Labor, the adjustments provided for in this Agreement which are
based on the change in CPI shall be computed according to such successor index,
with appropriate adjustments in the index to reflect any material differences in
the method of computation from the CPI. If, at any time during the Term of this
Agreement, neither the CPI nor a comparable successor index is compiled and
published by the Bureau of Labor Statistics, the comparable index for “all
items” compiled and published by any other branch or department of the federal
government shall be used as a basis for calculation of the CPI-related
adjustments provided for in this Agreement, and if no such index is compiled and
published by any branch or department of the federal government, the statistics
reflecting cost of living increases or decreases, as applicable, as compiled by
any institution or organization or individual generally recognized as an
authority by financial and insurance institutions shall be used, in each case
with appropriate adjustments to the index to reflect any material differences in
the method of computation from the CPI.
“Emergency” means any event that causes, has caused or is likely to cause (i)
any bodily injury, personal injury or material property damage, (ii) the
immediate suspension, revocation, termination or any other adverse effect as to
any licenses or permits, (iii) any material adverse effect on the ability of
T-Mobile Collocator, or any Tower Tenants, to operate Communications Equipment
at any Site, (iv) any failure of any Site to comply in any material respect with
applicable FCC or FAA regulations or other licensing requirements or (v) the
termination of a Ground Lease.
“Environmental Law” or “Environmental Laws” means any federal, state or local
statute, Law, ordinance, code, rule, regulation, order or decree, regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment or public or workplace health and safety as may now or at any
time hereafter be in effect, including the following, as same may be amended or
replaced from time to time, and all regulations promulgated under or in
connection with the Superfund Amendments and Reauthorization Act of 1986;
CERCLA; The Clean Air Act; The Clean Water Act; The Toxic Substances Control
Act; The Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act; The Hazardous Materials Transportation Act; and The Occupational
Safety and Health Act of 1970.
“Excluded Equipment” means (i) any T-Mobile Communications Equipment or T-Mobile
Improvements and (ii) any Tower Tenant Communications Equipment or Tower Tenant
Improvements.
“FAA” means the United States Federal Aviation Administration or any successor
federal Governmental Authority performing a similar function.
“FCC” means the United States Federal Communications Commission or any successor
Governmental Authority performing a similar function.

4

--------------------------------------------------------------------------------






“Force Majeure” means strike, riot, act of God, nationwide shortages of labor or
materials, war, civil disturbance, act of the public enemy, explosion,
hurricane, governmental Laws, regulations, orders or restrictions.
“Governmental Approvals” means all licenses, permits, franchises,
certifications, waivers, variances, registrations, consents, approvals,
qualifications and other authorizations to, from or with any Governmental
Authority.
“Governmental Authority” means, with respect to any Person or any Site, any
foreign, domestic, federal, territorial, state, tribal or local governmental
authority, administrative body, quasi-governmental authority, court, government
or self-regulatory organization, commission, board, administrative hearing body,
arbitration panel, tribunal or any regulatory, administrative or other agency,
or any political or other subdivision, department or branch of any of the
foregoing, in each case having jurisdiction over such Person or such Site.
“Ground Lease” means, as to any Leased Site, the ground lease, sublease, or any
easement, license or other agreement or document pursuant to which Tower
Operator as to an Assignable Site, or the T-Mobile Ground Lease Additional Party
as to a Non-Assignable Site, holds a leasehold or subleasehold interest,
leasehold or subleasehold estate, easement, license, sublicense or other
interest in such Site, together with any extensions of the term thereof (whether
by exercise of any right or option contained therein or by execution of a new
ground lease or other instrument providing for the use of such Site), and
including all amendments, modifications, supplements, assignments, guarantees,
side letters and other documents related thereto. The CA/NV Master Lease shall
be deemed a Ground Lease other than for purposes of Section 5.
“Ground Lessor” means, as to a Leased Site, the “lessor,” “sublessor,”
“landlord,” “licensor,” “sublicensor” or similar Person under the related Ground
Lease.
“Ground Rent” means, as to any Leased Site, all rents, fees and other charges
payable by the ground lessee to the Ground Lessor under the Ground Lease for
such Site.
“Hazardous Material” or “Hazardous Materials” means and includes petroleum
products, flammable explosives, radioactive materials, asbestos or any material
containing asbestos, polychlorinated biphenyls or any hazardous, toxic or
dangerous waste, substance or material defined as such (or any similar term) or
regulated by, in or for the purposes of Environmental Laws, including
Section 101(14) of CERCLA.
“Improvements” means, as to each Site, (i) one or more equipment pads or raised
platforms capable of accommodating exterior cabinets or equipment shelters, huts
or buildings, electrical service and access for the placement and servicing of
T-Mobile Collocator's and, if applicable, each Tower Tenant Improvement; (ii)
buildings, huts, equipment shelters or exterior cabinets; (iii) batteries,
generators and associated fuel tanks or any other substances, products,
materials or equipment used to provide

5

--------------------------------------------------------------------------------




backup power; (iv) grounding rings; (v) fencing; (vi) signage; (vii) connections
for telephone service or utility service up to the meter; (viii) hardware
constituting a Tower platform to hold T-Mobile Collocator's and, if applicable,
each Tower Tenant Communications Equipment; (ix) access road improvements; (x)
common shelters, if any; (xi) all marking/lighting systems and light monitoring
devices; and (xii) such other equipment, alterations, replacements,
modifications, additions and improvements as may be installed on or made to all
or any component of a Site (including the Land and the Tower). Notwithstanding
the foregoing, Improvements do not include Communications Equipment (including
T-Mobile Communications Equipment or Tower Tenant's Communications Equipment).
“Included Property” means, with respect to each Site, (i) the Land related to
such Site (including the interest in any Ground Lease), (ii) the Tower located
on such Site (including the T-Mobile Collocation Space) and (iii) the related
Tower Operator Equipment, Improvements (excluding T-Mobile Improvements and any
Tower Tenant Improvements) and the Tower Related Assets with respect to such
Site.
“Indemnified Party” means a T-Mobile Indemnitee or a Tower Operator Indemnitee,
as the case may be.
“Initial Assignable Sites” means the Sites set forth on Exhibit B.
“Land” means the tract of land constituting a Site, together with all easements
and other rights appurtenant thereto.
“Law” means any statute, rule, code, regulation, ordinance or Order of, or
issued by, any Governmental Authority.
“Leased Site” means the Assignable Sites that are occupied by Tower Operator and
the Non-Assignable Sites that are occupied by a T-Mobile Ground Lease Additional
Party, in either case, pursuant to a Ground Lease, which Sites are identified on
Exhibit A or Exhibit B as Leased Sites. If a Site is not a Leased Site, such
Site is an Owned Site hereunder.
“Liens” means, with respect to any asset, any mortgage, lien, pledge, security
interest, charge, attachment or encumbrance of any kind in respect of such
asset.
“Master Agreement” means the Master Agreement, dated as of September 28, 2012,
by and among Crown Castle International Corp., Tower Operator, T-Mobile and the
other parties thereto.
“Master Prepaid Lease” means the Master Prepaid Lease, dated as of November 30,
2012, by and among CCTMO, T-Mobile Parent and T-Mobile USA Tower LLC and
T-Mobile West Tower LLC.

6

--------------------------------------------------------------------------------






“Memorandum of Site Lease Agreement” means as to any Site, a recordable
memorandum of a Site Lease Agreement supplement to this Agreement, in
substantially the form of Exhibit D attached to this Agreement.
“Modifications” means the construction or installation of Improvements on any
Site or any part of any Site after the Effective Date, or the alteration,
replacement, modification or addition to all or any component of a Site after
the Effective Date, whether Severable or Non-Severable.
“Mortgage” means, as to any Site, any mortgage, deed to secure debt, deed of
trust, trust deed or other conveyance of, or encumbrance against, the right,
title and interest of a Party in and to the Land, Tower and Improvements on such
Site as security for any debt, whether now existing or hereafter arising or
created.
“Mortgagee” means, as to any Site, the holder of any Mortgage, together with the
heirs, legal representatives, successors, transferees and assignees of the
holder.
“Non-Assignable Site” means, for purposes of this Agreement and until any such
Site is converted to an Assignable Site as provided herein, each Site that is
identified on Exhibit A, but is not identified as an Assignable Site on
Exhibit B and is therefore subject to this Agreement as a Non-Assignable Site as
of the Effective Date, until such Site is converted to an Assignable Site as
provided herein.
“Non-Restorable Site” means a Site that has suffered a casualty that damages or
destroys all or a Substantial Portion of such Site, or a Site that constitutes a
non-conforming use under applicable Zoning Laws prior to such casualty, in
either case such that either (i) Zoning Laws would not allow Tower Operator to
rebuild a comparable replacement Tower on the Site substantially similar to the
Tower damaged or destroyed by the casualty or (ii) Restoration of such Site
under applicable Zoning Law, using commercially reasonable efforts, in a period
of time that would enable Restoration to be commenced (and a building permit
issued) within one year after the casualty, would not be possible or would
require either (A) obtaining a change in the zoning classification of the Site
under applicable Zoning Laws, (B) the filing and prosecution of a lawsuit or
other legal proceeding in a court of law or (C) obtaining a zoning variance,
special use permit or any other permit or approval under applicable Zoning Laws
that cannot reasonably be obtained by Tower Operator.
“Non-Severable” means, with respect to any Modification, any Modification that
is not a Severable Modification.
“Order” means an administrative, judicial, or regulatory injunction, order,
decree, judgment, sanction, award or writ of any nature of any Governmental
Authority of competent jurisdiction.
“Owned Sites” means the Sites which are owned by Tower Operator in fee simple,
which Sites are identified on Exhibit A or Exhibit B as Owned Sites.

7

--------------------------------------------------------------------------------






“Permitted Encumbrances” has the meaning set forth in the Master Agreement.
“Person” means any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
Governmental Authority.
“Prime Rate” means the rate of interest reported in the “Money Rates” column or
section of The Wall Street Journal (Eastern Edition) as being the prime rate on
corporate loans of larger U.S. Money Center Banks, or if The Wall Street Journal
is not in publication on the applicable date, or ceases prior to the applicable
date to publish such rate, then the rate being published in any other
publication acceptable to T-Mobile Collocator and Tower Operator as being the
prime rate on corporate loans from larger U.S. money center banks shall be used.
“Proceeds” means all insurance moneys recovered or recoverable by any T-Mobile
Ground Lease Additional Party, Tower Operator or T-Mobile Collocator as
compensation for casualty damage to any Site (including the Tower and
Improvements of such Site).
“Restoration” means, as to a Site that has suffered casualty damage or is the
subject of a Taking, such restoration, repairs, replacements, rebuilding,
changes and alterations, including the cost of temporary repairs for the
protection of such Site, or any portion of such Site pending completion of
action, required to restore the applicable Site (including the Tower and
Improvements on such Site but excluding any T-Mobile Communications Equipment or
T-Mobile Improvements the restoration of which shall be the sole cost and
obligation of T-Mobile Collocator) to a condition that is at least as good as
the condition that existed immediately prior to such damage or Taking (as
applicable), and such other changes or alterations as may be reasonably
acceptable to T-Mobile Collocator and Tower Operator or required by Law.
“Revenue Sharing” means any requirement under a Ground Lease to pay to Ground
Lessor a share of the revenue derived from a sublease, license or other
occupancy agreement at the Site subject to such Ground Lease.
“Right of Substitution” means the right of T-Mobile Collocator to remove
T-Mobile Communications Equipment from the T-Mobile Primary Tower Space or
T-Mobile Primary Ground Space at a Site and move same to Available Space on such
Site by relocation of the portion of the Communications Facility in such Space
to a portion of such Available Space not larger than the T-Mobile Primary Tower
Space or T-Mobile Primary Ground Space, as applicable, in accordance with and
subject to the limitations contained in Section 10.
“Severable” means, with respect to any Modification, any Modification that can
be readily removed from a Site or portion of such Site without damaging it in
any material respect or without diminishing or impairing the value, utility,
useful life or condition that the Site or portion of such Site would have had if
such Modification had not been made (assuming the Site or portion of such Site
would have been in

8

--------------------------------------------------------------------------------




compliance with this Agreement without such Modification). Notwithstanding the
foregoing, a Modification shall not be considered Severable if such Modification
is necessary to render the Site or portion of such Site complete for its
intended use by Tower Operator (other than Modifications consisting of ancillary
items of Tower Operator Equipment of a kind customarily furnished by lessees or
operators of property comparable to the Site or portion of such Sites).
“Site” means each parcel of Land subject to this Agreement, all of which are
identified on Exhibit A hereto, as such exhibit may be amended or supplemented
as provided in this Agreement and the Master Agreement and the Tower and
Improvements located thereon. As used in this Agreement, reference to a Site
includes Non-Severable Modifications, but shall not include Severable
Modifications, any T-Mobile Improvements, T-Mobile Communications Equipment, any
Tower Tenant's Improvements or Tower Tenant Communications Equipment.
“Site Expiration Date” means, as to any Leased Site, if arrangements have not
been entered into to secure the tenure of the relevant Ground Lease pursuant to
an extension, new Ground Lease or otherwise, one day prior to the expiration of
the relevant Ground Lease (as the same may be amended, extended or renewed
pursuant to the terms of this Agreement).
“Site Lease Agreement” means, as to any Site, a supplement to this Agreement, in
substantially the form of Exhibit C attached to this Agreement.
“Substantial Portion” means, as to a Site, so much of such Site (including the
Land, Tower and Improvements of such Site, or any portion of such Site) as, when
subject to a Taking or damage as a result of a casualty, leaves the untaken or
undamaged portion unsuitable for the continued feasible and economic operation
of such Site for owning, operating, managing, maintaining and leasing towers and
other wireless infrastructure.
“Taking” means, as to any Site, any condemnation or exercise of the power of
eminent domain by any Governmental Authority, or any taking in any other manner
for public use, including a private purchase, in lieu of condemnation, by a
Governmental Authority.
“Tax” means all forms of taxation, whenever created or imposed, whether imposed
by a local, municipal, state, foreign, federal or other Governmental Authority,
and whether imposed directly by a Governmental Authority or indirectly through
any other Person and includes any federal, state, local or foreign income, gross
receipts, ad valorem, excise, value-added, sales, use, transfer, franchise,
license, stamp, occupation, withholding, employment, payroll, property or
environmental tax, levy, charge, assessment or fee together with any interest,
penalty, addition to tax or additional amount imposed by a Governmental
Authority or indirectly through any other Person, as well as any liability for
or in respect of the Taxes of, or determined by reference to the Tax liability
of, another Person under Treasury Regulation § 1.1502-6

9

--------------------------------------------------------------------------------




(or any similar provision of state, local or foreign Law), as a transferee or
successor, by contract or otherwise.
“Term” means (i) as to each Site, the term during which this Agreement is
applicable to such Site as set forth in Section 3; and (ii) as to this
Agreement, the period from the Effective Date until the expiration or earlier
termination of this Agreement as to all Sites.
“Termination Cause” means, as to any Site, the inability of T-Mobile Collocator
(after using commercially reasonable efforts) to obtain or maintain any
Governmental Approval necessary for the operation of T-Mobile's Communications
Facility at such Site; provided, however, that T-Mobile Collocator may not
assert a Termination Cause if T-Mobile Collocator (i) cannot maintain or obtain
or otherwise forfeits a Governmental Approval as a result of the violation of
any Laws by T-Mobile Collocator or its Affiliates or any enforcement action or
proceeding brought by any Governmental Authority against T-Mobile Collocator or
its Affiliates because of any alleged wrongdoing by T-Mobile Collocator or its
Affiliates or (ii) does not have such Governmental Approval on the Effective
Date and such Governmental Approval was required on the Effective Date.
“T-Mobile” means T-Mobile Parent and Affiliates thereof that are parties to the
Master Agreement.
“T-Mobile Collocator” means, with respect to each Site, the Person identified as
the “T-Mobile Collocator” opposite such Site on Exhibit A and, if applicable,
Exhibit B hereto, and which shall be the “Lessee” under the Site Lease Agreement
for such Site, in each case together with its permitted successors and assignees
hereunder, to the extent the same are permitted to succeed to T-Mobile
Collocator's rights hereunder.
“T-Mobile Communications Equipment” means any Communications Equipment owned or
leased and used exclusively (subject to the last sentence of Section 9(b)) by
T-Mobile Collocator at a Site.
“T-Mobile Ground Lease Additional Party” means each T-Mobile Group Member that,
at any applicable time during the Term of this Agreement, has not yet
contributed its right, title and interest in the Included Property of a
Non-Assignable Site to Tower Operator pursuant to the Master Agreement.
“T-Mobile Group” means, collectively, T-Mobile Parent and its Affiliates
(including each T-Mobile Ground Lease Additional Party and T-Mobile Collocator)
whose names are set forth in the signature pages of this Agreement or any Site
Lease Agreement or the Master Agreement and any Affiliate of T-Mobile Parent
that at any time becomes a “sublessor” under this Agreement in accordance with
the provisions of this Agreement.
“T-Mobile Group Member” means each member of the T-Mobile Group.

10

--------------------------------------------------------------------------------






“T-Mobile Improvements” means any Improvements located at a Site that support,
shelter, protect, enclose or provide power or back-up power to T-Mobile
Communications Equipment other than a Tower. All utility connections that
provide service to T-Mobile Communications Equipment, including those providing
Backhaul Services, shall be deemed T-Mobile Improvements.
“T-Mobile Indemnitee” means T-Mobile Collocator and its Affiliates, directors,
officers, employees, agents and representatives (except Tower Operator and its
Affiliates and any agents of Tower Operator or its Affiliates).
“T-Mobile Modernization” means the upgrade by T-Mobile Collocator and its
Affiliates of its Communications Equipment to any next generation technology.
“T-Mobile Primary Tower Space RAD Center” means, in respect of each Site, the
“T-Mobile Primary Tower Space RAD Center” identified in the applicable Site
Lease Agreement for each Site.
“Tower” means the communications towers on the Sites from time to time.
“Tower Operator” means, with respect to each Site, the Person identified as the
“Tower Operator” opposite such Site on Exhibit A and, if applicable, Exhibit B
hereto, and which is the “Lessor” under the Site Lease Agreement for such Site,
in each case together with its permitted successors and assignees hereunder, to
the extent the same are permitted to succeed to Tower Operator's rights
hereunder.
“Tower Operator Equipment” means all physical assets (other than real property,
interests in real property and Excluded Equipment), located at the applicable
Site on or in, or attached to, the Land, Improvements or Towers leased to, owned
by or operated by Tower Operator pursuant to this Agreement.
“Tower Operator Indemnitee” means Tower Operator and its Affiliates and its and
their respective directors, officers, employees, agents and representatives.
“Tower Operator Negotiated Increased Revenue Sharing Payments” means, with
respect to any Site, any requirement under a Ground Lease, or a Ground Lease
amendment, renewal or extension, in each case entered into after the Effective
Date, to pay to the applicable Ground Lessor a share of the revenue derived from
the rent paid under this Agreement that is in excess of the Revenue Sharing
payment obligation in effect prior to Tower Operator's entry into such
amendment, renewal or extension after the Effective Date for such Site with
respect to the revenue derived from the rent paid under this Agreement; provided
that “Tower Operator Negotiated Increased Revenue Sharing Payments” shall not
include any such requirement or obligation (i) existing as of the Effective Date
or (ii) arising under the terms of the applicable Ground Lease (as in effect as
of the Effective Date) or under any amendment, renewal or extension the terms of
which had been negotiated or agreed upon prior to the Effective Date.

11

--------------------------------------------------------------------------------






“Tower Operator Negotiated Renewal” means (i) an extension or renewal of any
Ground Lease by Tower Operator in accordance with this Agreement or (ii) a new
Ground Lease, successive to a previously existing Ground Lease, entered into by
Tower Operator; provided that, in the case of this clause (ii), (A) the term of
such new Ground Lease commences immediately upon the expiration of the
previously existing Ground Lease and (B) the new Ground Lease is otherwise
executed in accordance with this Agreement.
“Tower Related Assets” means “Tower Related Assets” as defined in the Master
Agreement.
“Tower Tenant” means, as to any Site, any Person (other than T-Mobile
Collocator) that (i) is a “lessee”, “sublessee”, “licensee” or “sublicensee”
under any Collocation Agreement affecting such Site; or (ii) leases, subleases,
licenses, sublicenses or otherwise acquires from Tower Operator the right to use
Available Space on such Site.
“Tower Tenant Communications Equipment” means any Communications Equipment owned
or leased by a Tower Tenant.
“Tower Tenant Improvements” means any Improvements located at a Site that
support, shelter, protect, enclose or provide power or back-up power to Tower
Tenant Communications Equipment other than a Tower. All utility connections that
provide service to Tower Tenant Communications Equipment shall be deemed Tower
Tenant Improvements.
“Tower Tenant Related Party” means Tower Tenant and its Affiliates, and its and
their respective directors, officers, employees, agents and representatives.
“Transition Services Agreement” means that certain Transition Services Agreement
among T-Mobile Parent, Tower Operator and the other parties thereto of even date
herewith.
“Wind Load Surface Area” means with respect to each antenna, remote radio unit
or other tower mounted equipment, the area in square inches determined by
multiplying the two largest dimensions of the length, width and depth of such
antenna, remote radio unit or other tower mounted equipment, excluding all
mounts and Cables.
“Zoning Laws” means any zoning, land use or similar Laws, including Laws
relating to the use or occupancy of any communications towers or property,
building codes, development orders, zoning ordinances, historic preservation
laws and land use regulations.
Any other capitalized terms used in this Agreement shall have the respective
meanings given to them elsewhere in this Agreement.

12

--------------------------------------------------------------------------------






(b)Terms Defined Elsewhere in this Agreement. In addition to the terms defined
in Section 1(a), the following terms are defined in the Section or part of this
Agreement specified below:
Defined Term
Section
Additional Equipment
Section 9(d)
Additional Ground Space
Section 10(c)
ASR
Section 10(a)
Backhaul Operator
Section 19(c)
Backhaul Services
Section 19(c)
Casualty Notice
Section 30(a)
Disputes
Section 13(d)
Effective Date
Preamble
Effective Date Ground Space
Section 9(a)(i)
Effective Date Tower Space
Section 9(a)(ii)
Financial Advisors
Section 28(a)
Indemnifying Party
Section 13(c)(i)
Party
Preamble
Qualified Tower Operator
Section 16(a)(i)
Reserved T-Mobile Loading Capacity
Section 6(a)(ii)
Restorable Site
Section 30(a)
Sales Transaction
Recitals
Site Engineering Application
Section 9(e)(i)
Subsequent Use
Section 8(a)
Termination Date
Section 3(b)
Termination Notice
Section 3(c)
Third Party Claim
Section 13(c)(i)
Third Party Communications Equipment
Section 6(a)(iii)
T-Mobile Assignee
Section 16(b)(i)
T-Mobile Collocation Rent
Section 4(a)
T-Mobile Collocation Rent Change Date
Section 4(a)
T-Mobile Collocation Space
Section 9(a)
T-Mobile Collocator Obligations
Section 35(a)
T-Mobile Modernization Reservation Period
Section 6(a)(ii)
T-Mobile Parent
Preamble
T-Mobile Primary Ground Space
Section 9(a)(i)
T-Mobile Primary Tower Space
Section 9(a)(ii)
T-Mobile Reserved Amount of Tower Equipment
Section 9(c)
T-Mobile Termination Right
Section 3(b)
T-Mobile Transfer
Section 16(b)(i)
Unused Existing Effective Date Capacity
Section 6(a)(ii)



(c)Construction. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be a substantive part of or to affect the
meaning or interpretation of this Agreement. Whenever required by the

13

--------------------------------------------------------------------------------




context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns
and verbs shall include the plural and vice versa. Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable hereof. The use of the words “include” or “including” in this
Agreement shall be by way of example rather than by limitation. The use of the
words “or,” “either” or “any” shall not be exclusive. References to a “Schedule”
or an “Exhibit” are, unless otherwise specified, to a Schedule or an
Exhibit attached to this Agreement and references to a “Section,” “preamble” or
“recital” are, unless otherwise specified, to a Section, preamble or recital of
this Agreement. The Parties have participated equally in the negotiation and
drafting of this Agreement and the Collateral Agreements. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties, and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement. If any provision of this
Agreement provides that Tower Operator or any of its Affiliates shall “require”
any Tower Tenant to engage or refrain from engaging in certain activities, or
take or refrain from taking certain acts, such provision shall not be construed
as an assurance by Tower Operator or such Affiliate of Tower Operator with
respect to such Tower Tenant's compliance therewith.


Section 2.    Grant; Documents.


(a)Grant. Subject to the terms and conditions of this Agreement, as of the
Effective Date as to the Initial Assignable Sites, and thereafter as of the
applicable Conversion Closing Date as to each Non-Assignable Site converted to
an Assignable Site hereunder pursuant to a Conversion Closing, Tower Operator
hereby leases to T-Mobile Collocator, and T-Mobile Collocator hereby leases from
Tower Operator, the T-Mobile Collocation Space of all of the Assignable Sites.
Subject to the terms and conditions of this Agreement, as of the Effective Date
as to each Non-Assignable Site, until the applicable Conversion Closing Date
with respect to such Site (if any), Tower Operator hereby reserves and makes the
T-Mobile Collocation Space available for the exclusive use and possession of
T-Mobile Collocator except as otherwise expressly provided herein, whether or
not such T-Mobile Collocation Space is now or hereafter occupied.
Notwithstanding anything to the contrary herein, no leasehold, subleasehold or
other real property interest is granted pursuant to this Agreement in the
T-Mobile Collocation Space at any Non-Assignable Site until the Conversion
Closing at which such Non-Assignable Site is converted to an Assignable Site.
Tower Operator and T-Mobile Collocator acknowledge and agree that this single
Agreement is indivisible, intended to cover all of the Sites and is not a
separate lease and sublease or agreement with respect to individual Sites, and
in the event of a Bankruptcy of any Party, all Parties intend that this
Agreement be treated as a single indivisible Agreement.


(b)Site Lease Agreements. The Site Lease Agreements shall be entered into by
Tower Operator and T-Mobile Collocator in accordance with the terms of this

14

--------------------------------------------------------------------------------




Agreement and the Master Agreement. The Site Lease Agreements shall be prepared
by T-Mobile Collocator and delivered to Tower Operator within 180 days after the
Effective Date; provided that if T-Mobile Collocator seeks to install any new
T-Mobile Communications Equipment, or modify any existing T-Mobile
Communications Equipment, at any Site at any time after the Effective Date, the
Site Lease Agreement for such Site shall be delivered to Tower Operator prior to
the installation or modification of such T-Mobile Communications Equipment. If a
Site Lease Agreement is not entered into with respect to a Site, the Parties
shall still have all of the rights and obligations with respect to such Site as
provided in this Agreement. The form of the Site Lease Agreement may not be
changed without the mutual agreement of Tower Operator and T-Mobile Collocator.
The terms and conditions of this Agreement shall govern and control in the event
of a discrepancy or inconsistency with the terms and conditions of any Site
Lease Agreement, except to the extent otherwise expressly provided in such Site
Lease Agreement that has been duly executed and delivered by an authorized
representative of T-Mobile Collocator having the title of director (or senior
title) and by Tower Operator. Notwithstanding the foregoing, any specific
requirements relating to the design or construction of the T-Mobile
Communications Equipment or T-Mobile Improvements imposed by a state or local
government and set forth in the "Special Provisions" section of a Site Lease
Agreement, shall control over any terms in this Agreement that directly conflict
with such specific requirements.


(c)Documents. This Agreement shall consist of the following documents, as
amended from time to time as provided herein:


(i)this Agreement;


(ii)the following Exhibits, which are incorporated herein by this reference:
Exhibit A
List of Sites
Exhibit B
List of Assignable Sites
Exhibit C
Form of Site Lease Agreement
Exhibit D
Form of Memorandum of Site Lease Agreement
Exhibit E
Hypothetical Equipment Configuration
Exhibit F
Form of Agreement and Consent



(iii)Schedules to the Exhibits, which are incorporated herein by reference, and
all Schedules to this Agreement, which are incorporated herein by reference; and


(iv)such additional documents as are incorporated by reference.


(d)Priority of Documents. If any of the documents referenced in Section 2(c) are
inconsistent, this Agreement shall prevail over the Exhibits, the Schedules and
additional incorporated documents.

15

--------------------------------------------------------------------------------






(e)Survival of Terms and Provisions. All terms defined in this Agreement and all
provisions of this Agreement solely to the extent necessary to the
interpretation of the Master Agreement or any other Collateral Agreement
referred to in the Master Agreement shall survive after the termination or
expiration of this Agreement and shall remain in full force and effect until the
expiration or termination of such applicable agreement.


Section 3.    Term and Termination Rights.


(a)Term. The initial term of this Agreement as to each Site shall be for a 10
year period from the Effective Date. The term of this Agreement as to each Site
shall be automatically extended for eight additional five year renewal terms,
unless it is terminated earlier pursuant to a termination right exercised in
accordance with this Section 3, Section 5, Section 25, Section 30, Section 31 or
Section 33 with respect to a Site. Notwithstanding the foregoing, in all cases
the term of this Agreement as to any Site other than an Owned Site shall
automatically expire on the Site Expiration Date for such Site.


(b)T-Mobile Collocator Termination Right. Notwithstanding anything to the
contrary contained herein, T-Mobile Collocator shall have the right to terminate
its lease or other right to occupy the T-Mobile Collocation Space at any Site
(i) on the tenth anniversary of the Effective Date and on the last day of each
successive five-year period thereafter or (ii) at any time after the tenth
anniversary of the Effective Date if there is an occurrence of a Termination
Cause (each such date, a “Termination Date” and such rights, collectively, the
“T-Mobile Termination Right”).


(c)Exercise by T-Mobile Collocator. To exercise a T-Mobile Termination Right
with respect to any Site, T-Mobile Collocator shall give Tower Operator written
notice of such exercise (the “Termination Notice”), not less than 90 days prior
to any Termination Date. If T-Mobile Collocator exercises a T-Mobile Termination
Right as to any Site, T-Mobile Collocator shall not be required to pay the
T-Mobile Collocation Rent or any other amounts with respect to such Site for the
period occurring after the Termination Date specified in the applicable
Termination Notice and, as of such Termination Date, the Site Lease Agreement
for such Site shall be terminated and the rights, duties and obligations of
T-Mobile Collocator and Tower Operator in this Agreement with respect to such
Site shall terminate as of the Termination Date for such Site except the rights,
duties and obligations set forth in Section 3(d) and such other rights, duties
and obligations with respect to such Site that expressly survive the termination
of this Agreement with respect to such Site.


(d)Obligations Following T-Mobile Collocator Termination. Not later than the
Termination Date of any Site, T-Mobile Collocator shall vacate the T-Mobile
Collocation Space of such Site and remove, at T-Mobile Collocator's cost and
expense, all T-Mobile Communications Equipment and T-Mobile Improvements at such
Site (and otherwise leave the vacant T-Mobile Collocation Space in good
condition, repair and order (reasonable wear and tear and loss by casualty and
condemnation excepted) and shall remove all T-Mobile Communications Equipment
and T-Mobile Improvements

16

--------------------------------------------------------------------------------




therefrom and restore any damage thereto caused by, through or under any
T-Mobile Collocator; provided, however, that T-Mobile Collocator shall not be
required to remove any equipment pads or foundations for T-Mobile Improvements).
T-Mobile Collocator's right to occupy and use the T-Mobile Collocation Space of
a Site pursuant to this Agreement shall be terminated as of the Termination Date
of such Site. At the request of either T-Mobile Collocator or Tower Operator,
the appropriate Parties shall enter into documentation, in form and substance
reasonably satisfactory to such Parties, evidencing any termination of T-Mobile
Collocator's rights at any Site pursuant to this Agreement.


Section 4.    Rent.


(a)Collocation Rent. In advance of the first day of each calendar month during
the Term as to each Site, subject to the provisions of Section 3(c) and
Section 4(b), T-Mobile Collocator shall pay to Tower Operator the T-Mobile
Collocation Rent.


“T-Mobile Collocation Rent” means, with respect to each Site, on the Effective
Date, an amount equal to $1,905, which amount may be increased or decreased from
time to time in accordance with the terms of this Agreement, subject to increase
on an annual basis during the Term of this Agreement on the first day of the
calendar month following the one year anniversary of the Effective Date and each
one year anniversary thereafter (each such date, the “T-Mobile Collocation Rent
Change Date”) based on the percentage change in CPI (to the extent it is a
positive number) in an amount that is equal to the percentage change between the
CPI published 15 months prior to the T-Mobile Collocation Rent Change Date and
the CPI published three months prior to the T-Mobile Collocation Rent Change
Date.
(b)Prorated Rent Payments. If the Effective Date is a day other than the first
day of a calendar month, the applicable T-Mobile Collocation Rent for the period
from the Effective Date through the end of the calendar month during which the
Effective Date occurs shall be prorated on a daily basis, and shall be included
in the calculation of and payable with the T-Mobile Collocation Rent for the
first full calendar month of the Term. If the date of the expiration of the Term
as to any Site is a day other than the last day of a calendar month, the
applicable T-Mobile Collocation Rent for such calendar month shall be prorated
on a daily basis.


(c)Revenue Sharing Payments. T-Mobile Collocator shall pay to Tower Operator (or
to the applicable Ground Lessor if required to be paid directly to Ground Lessor
by the terms of the applicable Ground Lease or if so instructed by Tower
Operator), as and when due and payable under any Ground Lease, T-Mobile's Share
of Transaction Revenue Sharing Payments (as defined in the Master Agreement)
that are required to be made with respect to the T-Mobile Collocation Rent for
any Site other than Tower Operator Negotiated Increased Revenue Sharing
Payments. Each payment of such Transaction Revenue Sharing Payments by T-Mobile
Collocator shall identify and specify the Site in respect of which such payment
is being made. To the extent T-Mobile Collocator shall have a continuing
obligation to make Revenue Sharing

17

--------------------------------------------------------------------------------




payments with respect to any Site for which T-Mobile Collocator has made an
initial Revenue Sharing payment in accordance with the immediately preceding
sentence, T-Mobile Collocator shall make such continuing Revenue Sharing
payments on the same date that such payments are due and payable to the
applicable Ground Lessor. Tower Operator shall pay, as and when due and payable,
Tower Operator Share of Transaction Revenue Sharing Payments (as defined in the
Master Agreement) that are required to be made with respect to the T-Mobile
Collocation Rent for any Site.


(d)Termination of Rent Obligation. Notwithstanding anything to the contrary
contained herein, if T-Mobile Collocator is not able to use or occupy the
T-Mobile Collocation Space at a Site for the current or future business
activities that it conducts at such Site because of the termination of the
underlying Ground Lease, or the failure of Tower Operator to comply with the
terms and conditions of this Agreement following applicable notice and cure
periods, (i) T-Mobile Collocator shall have no further obligation to pay the
T-Mobile Collocation Rent applicable to such Site and (ii) T-Mobile Collocator
shall have the right to offset any amounts owed by Tower Operator to T-Mobile
Collocator hereunder against the T-Mobile Collocation Rent or any other amounts
that may become due from T-Mobile Collocator and payable to Tower Operator under
this Agreement. The foregoing shall not limit any other rights or remedies of
T-Mobile Collocator hereunder.


(e)T-Mobile Right to Cure Ground Rent Defaults. If Tower Operator does not pay
all or any portion of the Ground Rent when due and payable with respect to any
Leased Site, T-Mobile Collocator may seek to cure such payment default under any
applicable Ground Lease by making payment of the unpaid Ground Rent to the
applicable Ground Lessor. Within 10 days following receipt of any invoice
therefor, Tower Operator shall reimburse T-Mobile Collocator for all such
payments of Ground Rent made by T-Mobile Collocator. If such reimbursement is
not made within such 10-day period, T-Mobile Collocator may offset all such
payments of Ground Rent made by T-Mobile Collocator against the T-Mobile
Collocation Rent that may be due and payable from T-Mobile Collocator to Tower
Operator under this Agreement.


Section 5.    Ground Leases.


(a)Compliance With Ground Leases. Tower Operator shall promptly pay or cause to
be paid the Ground Rent under each Ground Lease for each of the Sites during the
Term of this Agreement when such payments become due and payable. With respect
to the Non-Assignable Sites, Tower Operator shall abide by, comply with and
perform all applicable terms, covenants, conditions and provisions of each
Ground Lease (including terms, covenants, conditions and provisions relating to
maintenance, insurance and alterations) as if Tower Operator were the “ground
lessee” under the applicable Ground Lease, and to the extent evidence of such
performance must be provided to a Ground Lessor, Tower Operator shall provide
such evidence to such Ground Lessor. In no event shall Tower Operator have any
liability to any T-Mobile Group Member for any breach of, or default under, a
Ground Lease caused by an act or omission of any T-Mobile Group Member.

18

--------------------------------------------------------------------------------






(b)Exercise of Existing Ground Lease Extensions. During the Term of any Ground
Lease relating to any Site, Tower Operator agrees to exercise prior to the
expiration of the applicable Ground Lease and in accordance with the provisions
of the applicable Ground Lease, any and all extension options existing as of the
Effective Date. Notwithstanding the foregoing, Tower Operator shall not be
required to exercise any Ground Lease extension option (A) if T-Mobile
Collocator at the Site covered by such Ground Lease is in default of its
obligations under this Agreement as to the Site beyond applicable notice and
cure periods provided herein, (B) if the then remaining term of such Ground
Lease (determined without regard to such extension option) shall extend beyond
the term of this Agreement as to such Site taking into account all renewal
options that may be exercised by T-Mobile Collocator under this Agreement or (C)
if T-Mobile Collocator has given a Termination Notice relating to such Site.


(c)Negotiation of Additional Ground Lease Extensions. T-Mobile Collocator, if
requested by Tower Operator, shall use commercially reasonable efforts to assist
Tower Operator (and not interfere with Tower Operator) in obtaining further
extensions of the term of any Ground Lease; provided that T-Mobile Collocator
shall not be required to expend any funds in connection therewith.


(d)This Section 5 shall not apply to the CA/NV Master Lease, which shall be
governed by Section 33.


Section 6.    Condition of the Sites.


(a)Repair and Maintenance of Tower.


(i)Repair and Maintenance Obligations of Tower Operator. Tower Operator has the
obligation, right and responsibility to repair and maintain each Site in
accordance with tower industry standards, including an obligation to maintain
the structural integrity of all of the Towers and to ensure that all of the
Towers have at all times the structural loading capacity to hold and support all
Communications Equipment then mounted on the Tower.


(ii)Reserved T-Mobile Loading Capacity. Tower Operator shall make structural
modifications to any Tower when and to the extent necessary to provide
sufficient structural loading capacity to enable T-Mobile Collocator to install
the T-Mobile Reserved Amount of Tower Equipment in the T-Mobile Primary Tower
Space on such Tower (the “Reserved T-Mobile Loading Capacity”), subject to
obtaining all necessary Governmental Approvals and other approvals and further
subject to the following:
(A)    Tower Operator shall only be responsible for the costs of structural
modifications to any Tower (including costs related to structural analysis,
Governmental Approvals and other approvals) to increase the structural loading
capacity:
(1)    to enable Tower Operator to permit any Person other than T-Mobile
Collocator to install Communications Equipment; and

19

--------------------------------------------------------------------------------






(2)    during the period beginning on the Effective Date and ending on the
second anniversary of the Effective Date (the “T-Mobile Modernization
Reservation Period”), to provide the portion of the Reserved T-Mobile Loading
Capacity that (x) existed on such Tower but was not being used by T-Mobile
Collocator as of the Effective Date (“Unused Existing Effective Date Capacity”),
(y) is unavailable at the time that T-Mobile Collocator installs the T-Mobile
Reserved Amount of Equipment and (z) is unavailable due to the prior
installation (following the Effective Date) of Communications Equipment by any
Tower Tenant or Tower Operator; and
(B)    Tower Operator shall not be responsible for the costs of structural
modifications to any Tower (including costs related to structural analysis,
Governmental Approvals and other approvals) to increase the structural loading
capacity:
(1)    to provide the portion of the Reserved T-Mobile Loading Capacity in
excess of the Unused Existing Effective Date Capacity;
(2)    during the T-Mobile Modernization Reservation Period, to provide the
portion of the Unused Existing Effective Date Capacity that is unavailable at
the time T-Mobile Collocator installs the T-Mobile Reserved Amount of Equipment
due to a change in applicable Law that became effective after the Effective
Date; or
(3)    to enable the installation of any T-Mobile Communications Equipment after
the T-Mobile Modernization Reservation Period.
(iii)Tower Operator Right to Install Equipment. Tower Operator shall have the
right to install its own Communications Equipment or Tower Tenant Communications
Equipment (collectively, “Third Party Communications Equipment”) outside of the
T-Mobile Collocation Space during or after the T-Mobile Modernization
Reservation Period subject to the provisions of Section 6(a)(ii); provided,
however, that if the application to install Third Party Communications Equipment
is made after the T-Mobile Modernization Reservation Period and after Tower
Operator has received an application from T-Mobile Collocator to install any of
the T-Mobile Reserved Amount of Tower Equipment (regardless of whether such
application from T-Mobile Collocator is made before or after the end of the
T-Mobile Modernization Reservation Period), Tower Operator shall, to the extent
sufficient structural loading capacity exists and provided that (x) T-Mobile
Collocator's application to install the T-Mobile Reserved Amount of Tower
Equipment set forth in its application is approved and (y) the installation of
the T-Mobile Reserved Amount of Tower Equipment occurs not later than 180 days
after completion of structural review, allocate the currently available loading
capacity first to the subject T-Mobile Reserved Amount of Tower Equipment and
then to the subject Third Party Communications Equipment. Notwithstanding the
exclusivity of the T-Mobile Primary Tower Space, Tower Operator and Tower
Tenants and their employees,

20

--------------------------------------------------------------------------------




contractors and agents shall have the right to enter the T-Mobile Primary Tower
Space at any time, without notice to T-Mobile Collocator, to access other
portions of the Tower and to install, operate, inspect, repair, maintain and
replace Cables together with related mounting hardware and incidental equipment
and to install, operate, inspect, repair, maintain, make improvements to and
perform work on the Tower, tower-related components and equipment within the
T-Mobile Primary Tower Space.


(b)Compliance with Laws. Tower Operator's installation, maintenance and repair
of each Site shall comply in all material respects with all Laws and shall be
performed in a manner consistent with the general standard of care in the tower
industry. Tower Operator assumes all responsibilities, as to each Site, for any
fines, levies or other penalties that are imposed as a result of non-compliance,
commencing from and after the Effective Date with requirements of the applicable
Governmental Authorities; provided that T-Mobile Collocator shall be responsible
and shall indemnify Tower Operator for the portions of all such fines, levies or
other penalties that are imposed for, or relating to, periods prior to the
Effective Date and relate to non-compliance that existed prior to or on the
Effective Date. T-Mobile Collocator assumes all responsibilities, as to each
Site, for any fines, levies or other penalties imposed as a result of T-Mobile
Collocator's current or future non-compliance with such requirements of the
applicable Governmental Authorities unless due to Tower Operator's failure to
perform its obligations under this Agreement. Without limiting the foregoing,
Tower Operator at its own cost and expense, shall make (or cause to be made) all
Modifications to the Sites as may be required from time to time to meet in all
material respects the requirements of applicable Laws.


(c)Access. Tower Operator agrees to maintain access roads to the Sites in such
order and repair as would be required in accordance with tower industry
standards and agrees not to take any action (except as required by Law, a
Governmental Authority, a Ground Lease, a Collocation Agreement or any other
agreement affecting the Site) that would materially diminish or impair any means
of access to any Site existing as of the Effective Date. In the event that
T-Mobile Collocator requires access to a Site but snow or some other obstruction
on or in the access area is preventing or materially hindering access to the
Site, Tower Operator shall use commercially reasonable efforts to arrange, at
its sole cost and expense, to have such snow or other obstruction removed within
48 hours of notice therefrom from T-Mobile Collocator.


Section 7.    Tower Operator Modifications.


Tower Operator may from time to time make such Modifications as Tower Operator
deems desirable in the proper conduct of its business in accordance with this
Agreement, including the addition or removal of land, construction, modification
or addition to the Tower or any other structure it owns or the reconstruction,
replacement or alteration thereof. Notwithstanding anything to the contrary
contained herein, in no event may Tower Operator make any Modification to any
T-Mobile Improvement or

21

--------------------------------------------------------------------------------




modify or replace any T-Mobile Communications Equipment except in the event of
an Emergency.


Section 8.    T-Mobile Collocator's and Tower Operator's Obligations With
Respect to
Tower Tenants; Interference.


(a)Interference to T-Mobile Collocator's Operations. Tower Operator agrees that
neither Tower Operator nor any Tower Tenant whose Communications Equipment is
installed or modified (including modifying the frequency at which such equipment
is operated) subsequently to T-Mobile Communications Equipment (a “Subsequent
Use”), shall permit their equipment to interfere with T-Mobile Collocator's
permitted FCC licensed transmissions or reception. In the event that T-Mobile
Collocator experiences RF interference in excess of levels permitted by the FCC
caused by such Subsequent Use, then (i) T-Mobile Collocator shall notify Tower
Operator in writing of such RF interference and (ii) Tower Operator shall use
commercially reasonable efforts to cause the party whose Subsequent Use is
causing such RF interference to immediately take necessary steps to determine
the cause of and eliminate such RF interference. If such interference continues
for a period in excess of 72 hours after Tower Operator's receipt of notice from
T-Mobile Collocator, Tower Operator shall request that Tower Tenant reduce power
or cease operations until such time as Tower Tenant can make repairs to the
interfering equipment. In the event that such Tower Tenant fails to promptly
reduce power or cease operations as requested, then Tower Operator shall
terminate the operation of the Communications Equipment causing such RF
interference at Tower Operator's (or such Tower Tenant's) cost if and to the
extent permitted by the terms of any applicable Collocation Agreements.


(b)Interference by T-Mobile Collocator. Notwithstanding any prior approval by
Tower Operator of T-Mobile Communications Equipment, T-Mobile Collocator agrees
that it shall not allow T-Mobile Communications Equipment installed or modified
subsequently to any Tower Operator or Tower Tenant's Communications Equipment to
cause RF interference to Tower Operator's or any Tower Tenant's permitted FCC
licensed transmissions or reception in excess of levels permitted by the FCC. If
T-Mobile Collocator is notified in writing that its operations are causing such
RF interference, T-Mobile Collocator shall immediately take all commercially
reasonable efforts and necessary steps to determine the cause of and eliminate
such RF interference. If the interference continues for a period in excess of 72
hours following such notification, Tower Operator shall have the right to
require T-Mobile Collocator to reduce power or cease operations until such time
as T-Mobile Collocator can make repairs to the interfering Communications
Equipment. In the event that T-Mobile Collocator fails to promptly take such
action as agreed, then Tower Operator shall have the right to terminate the
operation of the Communications Equipment causing such RF interference, at
T-Mobile Collocator's cost, and notwithstanding anything to the contrary
contained herein without liability to Tower Operator for any inconvenience,
disturbance, loss of business or other damage to T-Mobile Collocator as the
result of such actions. T-Mobile Collocator also agrees that it shall neither
install

22

--------------------------------------------------------------------------------




T-Mobile Communications Equipment nor subsequently modify it such that it is not
authorized by, or violates, any applicable Laws or is not made or installed in
accordance with good engineering practices.


(c)Rights of Tower Tenants under Collocation Agreements. Notwithstanding
anything to the contrary contained herein, the obligations of Tower Operator
hereunder as to any Site are subject to any limitations imposed by any
applicable Law and to the rights of any Tower Tenant under any Collocation
Agreement in existence as of the Effective Date at such Site. To the extent that
any such Collocation Agreement or any applicable Law prohibits Tower Operator
from performing the obligations of Tower Operator hereunder, Tower Operator
shall be required to perform such obligations only to the extent not so
prohibited and shall have no liability with respect thereto to T-Mobile
Collocator.


Section 9.    T-Mobile Collocation Space.


(a)Collocation Space. As used herein, “T-Mobile Collocation Space,” as to each
Site, means:
(i)The portions of the Land comprising such Site on which any portion of the
T-Mobile Improvements or T-Mobile Communications Equipment is located, operated
or maintained as of the Effective Date, including the air space above such
portion of the Land, to the extent such air space is not occupied by a third
party or the tower or Communications Equipment owned by Tower Operator on the
Effective Date (the “Effective Date Ground Space”). In the event that T-Mobile
Collocator, as of the Effective Date, occupies less than 240 square feet of Land
at such Site, T-Mobile Collocator shall have the exclusive right to occupy up to
a maximum area of 240 square feet of contiguous and usable ground space in a 12
foot by 20 foot configuration and the air space above such ground space, to the
extent such air space is not occupied by a Tower or Communications Equipment on
such Tower or otherwise by a third party on the Effective Date and such space
shall be part of the T-Mobile Collocation Space (the greater of such space and
the Effective Date Ground Space, the “T-Mobile Primary Ground Space”). The
T-Mobile Primary Ground Space at any Site shall be documented in the Site Lease
Agreement for such Site. If contiguous and usable ground space is not available
at a Site in a 12 foot by 20 foot configuration, T-Mobile Collocator shall have
the exclusive right to occupy 240 square feet of contiguous and usable ground
space such Site in such configuration as T-Mobile Collocator elects and such
space shall be deemed to be the T-Mobile Primary Ground Space at such Site and
shall be documented in the Site Lease Agreement for such Site. If on the
Effective Date, at any Site there is less than 240 square feet of ground space
available for T-Mobile Collocator's exclusive use within such Site, the T-Mobile
Primary Ground Space at such Site shall be the ground space within such Site
occupied by T-Mobile Collocator on the Effective Date and any additional
available ground space within such Site on the Effective Date, and the T-Mobile
Primary Ground Space shall be documented in the Site Lease Agreement for such
Site. Notwithstanding the foregoing, if a Site has less than 1,000 square feet
of ground space in the aggregate and T-Mobile Collocator's Effective

23

--------------------------------------------------------------------------------




Date Ground Space is less than 240 square feet within such Site, then Tower
Operator shall not be obligated to reserve any additional ground space available
within such Site as of the Effective Date for T-Mobile Collocator, and the
Effective Date Ground Space shall be documented in the Site Lease Agreement for
such Site as the T-Mobile Primary Ground Space, and Tower Operator may, at any
time during the Term of this Agreement, use or permit a Tower Tenant to use any
ground space that is not then being used by T-Mobile Collocator as part of the
Effective Date Ground Space without obtaining T-Mobile Collocator's consent;
provided, however, that if, at any point after the Effective Date, T-Mobile
Collocator desires to use additional ground space and increase its T-Mobile
Primary Ground Space within such Site to up to 240 square feet and such space is
not then being used (including committed to use) by Tower Operator or a Tower
Tenant, T-Mobile Collocator shall have the right, after completion of the
application and amendment process described in Section 9(e) and entering into an
amendment to the Site Lease Agreement for such Site, to increase the T-Mobile
Primary Ground Space within such Site to up to 240 square feet by adding such
additional ground space and to use such additional ground space at no additional
cost to T-Mobile Collocator. If there is insufficient ground space at any Site
for the use of other Tower Tenants, Tower Operator shall have the right to
permit such other Tower Tenants, at their sole cost and expense, to stack ground
equipment above the ground equipment maintained by T-Mobile Collocator in the
T-Mobile Primary Ground Space;


(ii)The portion of the Tower on such Site on or within which any portion of
T-Mobile Communications Equipment is located, operated or maintained (including
portions of the Tower on which any antennas, transmission lines, amplifiers,
filters and other Tower mounted equipment are located) as of the Effective Date
(the “Effective Date Tower Space”). In the event T- Mobile Collocator occupies
less than eight contiguous vertical feet of space on such Tower, T-Mobile
Collocator's exclusive reserved space on such Tower shall include any additional
and unoccupied vertical space adjacent to the space occupied by T-Mobile
Collocator as is necessary to provide T-Mobile Collocator with such eight
contiguous vertical feet of space on such Tower which shall be four contiguous
feet of vertical space on each Tower above and below the T-Mobile Primary Tower
Space RAD Center on such Tower on the Effective Date (eight feet of vertical
space in total) (the greater of such space or the Effective Date Tower Space,
the “T-Mobile Primary Tower Space”). Notwithstanding the exclusivity of the
T-Mobile Primary Tower Space, Tower Operator and Tower Tenants and their
employees, contractors and agents shall have the right to enter the T-Mobile
Primary Tower Space at any time, without notice to T-Mobile Collocator, to
access other portions of the Tower and to install, operate, inspect, repair,
maintain and replace Cables together with related mounting hardware and
incidental equipment and to install, operate, inspect, repair, maintain, make
improvements to and perform work on the Tower, tower-related components and
equipment within the T-Mobile Primary Tower Space. If such additional space is
occupied by a Tower Tenant on the Effective Date or such configuration is
prohibited by Law, Tower Operator shall be required to provide only such
additional space as is available or allowed by Law, as applicable.
Notwithstanding the foregoing, with respect to Towers that are less than 100
feet in height, upon obtaining T-Mobile Collocator's prior written consent,
which consent cannot

24

--------------------------------------------------------------------------------




be subject to any conditions and cannot be unreasonably withheld or delayed (and
T-Mobile Collocator's failure to respond to such notice within 10 Business Days
shall be deemed to constitute consent thereto), Tower Operator shall have the
right to install Communications Equipment of other Tower Tenants within the
T-Mobile Primary Tower Space; provided that such Communications Equipment may
not be installed within the vertical envelope of space then occupied by the
primary antenna array of the T-Mobile Communications Equipment located within
the T-Mobile Primary Tower Space;


(iii)Any Additional Ground Space;


(iv)Any and all rights pursuant to Section 9(c), Section 9(d), Section 9(g),
Section 9(h) and Section 10 and all appurtenant rights reasonably inferable to
permit T-Mobile Collocator's full use and enjoyment of the T-Mobile Collocation
Space including the rights specifically described in this Section 9, all in
accordance with this Section 9; and


(v)Tower Operator shall prevent and eliminate obstructions on a Site that
prevent T-Mobile Collocator from having access to repair and replace all of the
T-Mobile Communications Equipment and T-Mobile Improvements (including related
Cables) or from being able to fully open any equipment cabinet doors in such
space and repair and replace equipment therein.


(b)T-Mobile Collocator Permitted Use. T-Mobile Collocator shall use the T-Mobile
Collocation Space at each Site only for installation, modification, use,
operation, repair and replacement of T-Mobile's Communications Facility.
T-Mobile Collocator shall not use the T-Mobile Collocation Space at any Site in
a manner that would reasonably be expected to materially impair Tower Operator's
rights or interest in such Site or in a manner that would reasonably make
possible a Claim or Claims of adverse possession by the public, as such, or any
other Person (other than T-Mobile Collocator), or of implied dedication of such
T-Mobile Collocation Space. Except as specifically permitted hereunder, T-Mobile
Collocator shall have no right to use or occupy any space at any Site other than
the T-Mobile Collocation Space that it occupies from time to time in accordance
with the terms of this Agreement nor to share the use of its T-Mobile
Collocation Space with any Affiliate or third party (except with exclusive
Backhaul Operators as specifically permitted in Section 19(c)). T-Mobile
Collocator's use of the T-Mobile Collocation Space and its Communication
Equipment (except as specifically permitted hereunder) shall not compete with
Tower Operator's collocation business, operations or collocation activities at
the Sites or in any way prevent, diminish, hinder or interfere with Tower
Operator's opportunity to derive collocation revenue from the Sites (it being
understood and agreed that the foregoing would prohibit T-Mobile Collocator from
utilizing the T-Mobile Collocation Space or its Communication Equipment to
engage in network hosting without entering into a collocation agreement with
Tower Operator that permits such use (which collocation agreement must be
reasonably satisfactory to Tower Operator and provide additional compensation to
Tower Operator)). Notwithstanding anything to the contrary herein, T-Mobile
Collocator shall be permitted to use the radio frequency signal generated by the

25

--------------------------------------------------------------------------------




T-Mobile Communications Equipment to provide third parties with customary,
industry standard roaming or mobile virtual network services.


(c)Reserved Amount of Tower Equipment in T-Mobile Collocation Space. As to each
Site, T-Mobile Collocator shall have the right, at any time, to install,
maintain, modify, replace and operate in the T-Mobile Collocation Space on the
Tower any Communications Equipment consisting of the greater of (i) antennas,
remote radio units and associated tower mounting equipment having an aggregate
Wind Load Surface Area of 21,000 square inches and up to 24 lines of Cables or
(ii) antennas (including microwave antennas and dishes), remote radio units and
associated tower mounting equipment and Cables having an aggregate Wind Load
Surface Area that is not in excess of the aggregate Wind Load Surface Area of
the antennas, remote radio units and associated tower mounting equipment and
Cables located on the applicable Tower as of the Effective Date (collectively,
the “T-Mobile Reserved Amount of Tower Equipment”). Schedule 9(c) attached
hereto contains sample calculations of the Wind Load Surface Area for
hypothetical configurations of Communications Equipment; provided that the
example calculations set forth in Schedule 9(c) are intended as examples only
and not as a limitation or prescription on the configurations of the actual
T-Mobile Communications Equipment. The foregoing shall not limit T-Mobile
Collocator's rights to place in the T-Mobile Collocation Space on a Tower, panel
antennas or Cables of different size or structural loading characteristics or
equipment of a different shape or technology or a different transmission
frequency than that which exists on such Tower on the Effective Date; provided
that (x) T-Mobile Collocator shall comply with Tower Operator's standard
application and amendment process set forth in Section 9(e) and (y) such
antennas, Cables and equipment do not exceed the Wind Load Surface Area and the
structural loading capacity of the T-Mobile Reserved Amount of Tower Equipment.
Subject to the foregoing limitations, as to each Site, T-Mobile Collocator shall
have the right to install, maintain, modify, replace and operate, at no
additional collocation rent, any Communications Equipment and Improvements that
it deems necessary in the T-Mobile Primary Ground Space. All modifications,
additions and replacements of any Communications Equipment in the T-Mobile
Collocation Space on the Tower that do not constitute Additional Equipment
pursuant to Section 9(d) may be made without any increase in the T-Mobile
Collocation Rent. Notwithstanding the above, the windloading of Communications
Equipment on a Tower for structural capacity and other purposes shall be
determined in accordance with Tower Operator's standard protocols and procedures
for determining effective projected area. Exhibit E attached hereto contains
sample calculations of the effective projected area for the hypothetical
configuration of Communications Equipment set forth in Schedule 9(c).


(d)Additional T-Mobile Communications Equipment In the T-Mobile Collocation
Space. T-Mobile Collocator may apply to Tower Operator to install, maintain,
modify, replace and operate Communications Equipment in the T-Mobile Primary
Tower Space in excess of the T-Mobile Reserved Amount of Tower Equipment
(collectively “Additional Equipment”); provided that there is sufficient
structural load capacity available on the Tower at the time T-Mobile Collocator
applies to install such

26

--------------------------------------------------------------------------------




Additional Equipment. The application shall be processed and an amendment to the
subject Site Lease Agreement shall be executed to document any Additional
Equipment or any changes to existing equipment as of the Effective Date in
accordance with Section 9(e).


(e)Application and Amendment Process.


(i)T-Mobile Collocator's rights to install and operate any T-Mobile
Communications Equipment at a Site in addition to or in replacement of the
T-Mobile Communications Equipment existing at the Site as of the Effective Date
shall not become effective, and installation of such additional T-Mobile
Communications Equipment or modification of the existing T-Mobile Communications
Equipment at a Site shall not commence, until the following conditions are
satisfied: (A) Tower Operator has received any written consent required under
the Ground Lease to allow Tower Operator to permit such installation or
modification, (B) T-Mobile Collocator has submitted to Tower Operator and Tower
Operator has approved T-Mobile Collocator's application for such installation or
modification (a “Site Engineering Application”); (C) Tower Operator has received
and approved T-Mobile Collocator's drawings showing the installation or
modification of the T-Mobile Communications Equipment; (D) Tower Operator has
reviewed and accepted all permits obtained by T-Mobile Collocator for its
installation or Modification of the T-Mobile Communications Equipment and all
required regulatory or governmental approvals of T-Mobile Collocator's proposed
installation or modification at the Site; (E) Tower Operator has received a
waiver of any applicable rights of first refusal in and to the space in which
any new equipment shall be located as identified by T-Mobile Collocator in the
Site Engineering Application; (F) any Site Application Fee, Application Revision
Fee, Inspection Fee for Third Party Work, Regulatory Fees, Structural Analysis
Fee, Intermodulation Study Fee and fee for AM Detuning Study and any other
applicable fees have been paid (such fees shall be determined from time to time
in accordance with Tower Operator's current business practices and prevailing
rates), (G) a Site Lease Agreement and an amendment to the Site Lease Agreement
have been executed; and (H) Tower Operator has issued a notice to proceed with
the proposed installation or modification; provided that if the conditions
precedent listed in clauses (A) through (H) of this sentence are satisfied or
determined not to be applicable, then Tower Operator's approval of the subject
Site Engineering Application to install T-Mobile Communications Equipment that
is within the T-Mobile Reserved Amount of Tower Equipment shall not be
unreasonably withheld, conditioned or delayed. If any applicable condition
precedent is not satisfied within 180 days of the date of the amendment of the
subject Site Lease Agreement or within such other period as may be specified in
the subject amendment of the Site Lease Agreement, Tower Operator and T-Mobile
Collocator shall each have the right to terminate the subject amendment of the
subject Site Lease Agreement. The terminating party shall provide notice to the
other party in the event that the amendment of the subject Site Lease Agreement
is terminated due to failure to satisfy conditions precedent. Tower Operator
shall endeavor to obtain, and T-Mobile Collocator shall cooperate to assist in
obtaining, prompt satisfaction of any conditions precedent.

27

--------------------------------------------------------------------------------






(ii)T-Mobile Collocator must provide Tower Operator with copies of any zoning
application or amendment that T-Mobile Collocator submits to the applicable
zoning authority in relation to its installation or modification of Equipment at
a Site at least 72 hours prior to submission to the applicable zoning authority.
Tower Operator also reserves the right, prior to any decision by the applicable
zoning authority, to approve or reject any conditions of approval, limitations
or other obligations that would apply to the owner of the Site or property, or
any existing or future Tower Tenant, as a condition of such zoning authority's
approval and that would or could reduce the duration of the use of the subject
Site or the operations thereon or decrease the value of the Site or its use or
impair or impede Tower Operator's or the Tower Tenants' operations at the Site,
or create a risk of regulatory violations; provided, however, that Tower
Operator shall not unreasonably reject any conditions of approval if none of the
foregoing factors are present in Tower Operator's judgment and T-Mobile
Collocator agrees to pay the cost of satisfying such conditions of approval.
T-Mobile Collocator shall be solely responsible for all costs and expenses
associated with (i) any zoning application or amendment submitted by T-Mobile
Collocator, (ii) making any improvements or performing any other obligations
required as a condition of approval with respect to same and (iii) any other
related expenses.
      
(f)Lease; Appurtenant Rights. T-Mobile Collocator and Tower Operator expressly
acknowledge that the T-Mobile Collocation Space at each Site shall be deemed
leased to, reserved for or otherwise be made available to T-Mobile Collocator
pursuant to this Agreement, in each case at each Site for the exclusive
possession (subject to Section 9(a)(ii)) and use by T-Mobile Collocator (except
as otherwise expressly provided herein), whether or not such T-Mobile
Collocation Space is now or hereafter occupied. T-Mobile Collocator shall have
the right to occupy at all times the portions of Land, the Improvements and
Tower occupied as of the Effective Date and any additional space constituting
T-Mobile Collocation Space and to repair, replace and modify any equipment of
T-Mobile Collocator therein or thereon. Tower Operator also grants to T-Mobile
Collocator as to each Site, and T-Mobile Collocator reserves and shall at all
times retain (for the benefit of T-Mobile Collocator), subject to the terms of
this Agreement, the Ground Leases, the rights of Tower Tenants and applicable
laws:


(i)Site Access. A non-exclusive right and easement (over the surface of the
Site) for ingress to and egress from the entire Site, and access to the entire
Tower and all Improvements to such Site and Tower, at such times (on a 24-hour,
seven day per week basis unless otherwise limited by the Ground Lease, but
subject to giving Tower Operator at least one Business Day's prior notice), to
such extent, and in such means and manners (on foot or by motor vehicle,
including trucks and other heavy equipment), as T-Mobile Collocator (and its
authorized contractors, subcontractors, engineers, agents, advisors consultants,
representatives, or other persons authorized by T-Mobile Collocator) deems
reasonably necessary in connection with its full use and enjoyment of the
T-Mobile Collocation Space, including a right to construct, install, use,
operate, maintain, repair and replace all of its equipment now or hereafter
located in the applicable T-Mobile Collocation Space;

28

--------------------------------------------------------------------------------








(ii)Tower Access. The right to undertake any activity that involves having
T-Mobile Collocator or its contractors, subcontractors, engineers, agents,
advisors, consultants, representatives, or other Persons authorized by T-Mobile
Collocator climb the Tower at any Site; provided, however, that T-Mobile
Collocator must ensure that any such Person must work for a vendor approved by
Tower Operator; provided further that T-Mobile Collocator shall, except in the
event of an Emergency, give Tower Operator at least one Business Day's prior
written notice of its intention to exercise such right;


(iii)Storage. The right, exercisable during periods in which T-Mobile Collocator
is actively performing work at a Site, to use any unoccupied portion of the
ground space at the applicable Site for purposes of temporary location and
storage of any of its equipment and for performing any repairs or replacements;
provided, however, that T-Mobile Collocator shall be required to remove any of
its stored Communications Equipment on any unoccupied portion of the Site upon
10 days' prior written notice from Tower Operator if such unoccupied portion of
the Site is under sublease or other occupancy arrangement with a Tower Tenant
that is prepared to take occupancy of such portion of the Site or is otherwise
required for use by Tower Operator for work or storage at such Site; and


(iv)Utility Lines. A non-exclusive right and easement for the use, operation,
maintenance, repair and replacement of all utility lines, Cables and all
equipment and appurtenances located on the Site and providing electrical, gas
and any other utility service to T-Mobile's Communications Facility on the Site,
which right and easement includes the right of T-Mobile Collocator and its
agents, employees and contractors to enter upon the Site to repair, maintain and
replace such utility facilities. T-Mobile Collocator shall have the absolute
right to contract with any utility service providers it elects, from time to
time, for utility services.


(g)Maintenance. T-Mobile Collocator shall, at all times during the Term as to
any Site, at T-Mobile Collocator's sole cost and expense, keep and maintain
T-Mobile Communications Equipment and T-Mobile Improvements in a structurally
safe and sound condition and in working order, in accordance with the general
standard of care in the telecommunications industry, subject to Tower Operator's
obligations with respect to the maintenance, repair and reinforcement of the
Tower hereunder.


(h)No Obligation With Respect to Communications Facility. In addition to, and
not in limitation of any right of T-Mobile Collocator under Section 3, and
notwithstanding anything in this Agreement to the contrary, without limiting or
diminishing T-Mobile Collocator's payment obligations hereunder in any manner,
including its obligation to pay T-Mobile Collocation Rent, T-Mobile Collocator
shall not have any obligation to occupy or to operate a Communications Facility
on the T-Mobile Collocation Space of any Site, and T-Mobile Collocator shall
have the right, exercisable at any time during the Term as to any Site, to cease
occupying or operating T-Mobile Collocator's Communications Facility on the
T-Mobile Collocation Space of such Site, and retain its right to such T-Mobile
Collocation Space.

29

--------------------------------------------------------------------------------






(i)Restoration. T-Mobile Collocator shall restore any property damage (normal
wear and tear excepted) to any Site or appurtenant property or any access roads
thereto caused, following the Effective Date, by motor vehicles, trucks or heavy
equipment of T-Mobile Collocator or any of its employees, agents, contractors or
designees. If such restoration work is not performed by T-Mobile Collocator
within 30 days after written notice from Tower Operator (or if not capable of
being performed within such 30-day period, then within a reasonable period of
time, provided that T-Mobile Collocator is actively and diligently pursuing
completion of such restoration work), Tower Operator may, but shall not be
obligated to perform such work on behalf of and for the account of T-Mobile
Collocator, and T-Mobile Collocator shall reimburse Tower Operator for the
reasonable costs of such restoration work within 30 days after Tower Operator
delivers to T-Mobile Collocator a written invoice therefor, together with
reasonable evidence of the incurrence of such costs. For the avoidance of doubt,
any damage caused by T-Mobile Collocator to any Site or appurtenant property or
access roads and any failure by T-Mobile Collocator to cure such damage as
required hereby, shall not constitute a breach of or default by Tower Operator
under this Agreement or give rise to any obligation by Tower Operator to
indemnify T-Mobile Collocator's Indemnitees under this Agreement.


(j)Waiver. Tower Operator agrees to and does hereby waive and relinquish any
lien of any kind and any and all rights, statutory or otherwise, including levy,
execution and sale for unpaid rents, that Tower Operator may have or obtain on
or with respect to any T-Mobile Communications Equipment or T-Mobile
Improvements which shall be deemed personal property for the purposes of this
Agreement, whether or not the same is real or personal property under applicable
Law.


Section 10.    Tower and Site Modifications, Replacement, Expansion and
Substitution
and Rights With Respect to Additional Ground Space and Tower Space.
 
(a)Tower and Site Modifications. With respect to any Site for which the
structural capacity of the Tower is not sufficient as of the Effective Date to
support the T-Mobile Reserved Amount of Tower Equipment, Tower Operator may,
upon request by T-Mobile Collocator and at T-Mobile Collocator's cost and
expense (as a T-Mobile Collocator capital expenditure, without any increase in
the T-Mobile Collocation Rent or payment of any fee or charge to Tower
Operator), make any Modifications to a Tower that it reasonably deems necessary
to increase the structural capacity of such Tower to support the T-Mobile
Reserved Amount of Tower Equipment; provided that the costs of such
Modifications shall be as mutually agreed to by the Parties acting in good faith
and shall be consistent with prevailing commercial prices at the relevant time.
The structural loading capacity of a Tower and the structural loading thereon
shall be determined based on a structural report obtained by Tower Operator at
T-Mobile Collocator's cost. If Tower Operator increasing the height of a Tower
at the request of T-Mobile Collocator results in a requirement for FAA mandated
lighting of such Tower, T-Mobile Collocator shall pay the cost of installing
such lighting, the cost of obtaining or amending the FCC Antenna Structure
Registration for the Tower (“ASR”), including

30

--------------------------------------------------------------------------------




any environmental studies, and the cost of industry-standard lighting equipment
for Tower Operator to monitor the lighting of such Tower, similar to the
monitoring equipment at other lighted Sites and the reasonable and customary
ongoing electrical expense and other operating expenses associated with
maintaining such Tower lighting. If the increase in Tower height at the request
of T-Mobile Collocator results in a requirement to detune the Tower, T-Mobile
Collocator shall pay the cost of the related detuning equipment and its
installation. If T-Mobile Collocator desires to replace or reinforce a Tower and
requests that Tower Operator perform such work, Tower Operator shall or shall
cause such work to be performed, and T-Mobile Collocator shall pay the actual,
customary and reasonable one-time cost of such work (as a T-Mobile Collocator
capital expenditure, without any increase in the T-Mobile Collocation Rent or
payment of any fee or charge to Tower Operator), together with all actual,
customary and reasonable costs incident thereto and a mutually acceptable
construction management fee, within 30 days after Tower Operator delivers to
T-Mobile Collocator a written invoice and reasonable supporting documentation
for the cost of such work.


(b)Right of Substitution. (i) Notwithstanding anything to the contrary contained
in this Agreement, within 15 Business Days after request by T-Mobile Collocator,
Tower Operator shall notify T-Mobile Collocator whether there is any Available
Space in respect of any Site. If any such Available Space then exists, T-Mobile
Collocator shall have the one-time Right of Substitution as to such Available
Space upon completing Tower Operator's standard application and amendment
procedures, as described in Section 9(e), and obtaining the prior written
consent of Tower Operator, which consent shall not be unreasonably withheld,
conditioned or delayed; provided that Tower Operator shall be entitled to
perform, in its reasonable discretion, a structural analysis, at T-Mobile
Collocator's sole cost and expense, prior to consenting to such Right of
Substitution. For the avoidance of doubt, T-Mobile Collocator may only exercise
a Right of Substitution one time with respect to each Site.


(i)If T-Mobile Collocator elects to exercise its Right of Substitution, then,
upon completion of the relocation of the Communications Equipment and
Improvements of T-Mobile Collocator on the Site (at T-Mobile Collocator's
expense) the previously existing T-Mobile Collocation Space of the applicable
Site shall automatically be released by T-Mobile Collocator and become a part of
the Available Space of such Site and T-Mobile Collocator shall deliver such
space in good condition, repair and order, reasonable wear and tear excepted,
and shall remove all T-Mobile Communications Equipment therefrom and restore any
damage thereto caused by, through or under any T-Mobile Group Member. Subject to
the terms of this Agreement, and concurrently therewith, the Available Space on
such Site to which the Communications Equipment and Improvements of T-Mobile
Collocator have been relocated shall automatically become and constitute the
T-Mobile Collocation Space.


(ii)The Parties shall promptly execute an amendment to the applicable Site Lease
Agreement for the Site at which such Right of Substitution was exercised. T-

31

--------------------------------------------------------------------------------




Mobile Collocator shall, at its cost and expense, complete the relocation of its
Communications Equipment.


(c)Additional Ground Space. If T-Mobile Collocator deems it necessary to obtain
additional ground space (“Additional Ground Space”) to accommodate T-Mobile
Collocator's needs at any Site, T-Mobile Collocator and Tower Operator shall
cooperate to determine the availability of such space and negotiate the lease of
such additional space if available on such Site or determine how to secure such
space if it is not available on such Site and shall follow Tower Operator's
standard application and amendment procedures as described in Section 9(e). If
Tower Operator determines in its reasonable discretion that such Additional
Ground Space is currently available at such Site, Tower Operator and T-Mobile
Collocator shall enter into an amendment to the applicable Site Lease Agreement
setting forth the terms under which T-Mobile Collocator shall lease any
Additional Ground Space, which shall be negotiated by the Parties in good faith
at the time T-Mobile Collocator deems it necessary to obtain such Additional
Ground Space. Tower Operator shall be entitled to additional rent from T-Mobile
Collocator if (i) the Additional Ground Space includes space outside of the
ground space of the Site at the Effective Date or (ii) space in excess of the
greater of (x) the Effective Date Ground Space and (y) 240 square feet of ground
space.


(d)Required Ground Lessor and Governmental Consents. If the installation of any
T-Mobile Communications Equipment, T-Mobile Improvement or any Tower
Modification that T-Mobile Collocator desires to make requires the consent,
approval, obtaining a zoning variance, or other action of a Ground Lessor,
Governmental Authority or any other Person, as applicable, T-Mobile Collocator
shall be responsible for obtaining the same at its sole cost and expense. If the
installation of any Communications Equipment, Improvement or any Tower
Modification that Tower Operator desires to make requires the consent, approval,
obtaining a zoning variance, or other action of a Ground Lessor, Governmental
Authority or any other Person, as applicable, Tower Operator shall be
responsible for obtaining the same at its sole cost and expense or at the cost
and expense of the applicable Tower Tenant.

32

--------------------------------------------------------------------------------










Section 11.    [Reserved].


Section 12.    Limitations on Liens. T-Mobile Collocator shall not create or
incur (and shall cause its Affiliates not to create or incur) any Lien (other
than Permitted Encumbrances) against all or any part of any Site. If any such
Lien (other than Permitted Encumbrances) is filed against all or any part of any
Site as a result of the acts or omissions of T-Mobile Collocator or any of its
Affiliates, T-Mobile Collocator shall cause the same to be promptly discharged
by payment, satisfaction or posting of bond within 30 days after obtaining
knowledge of such Lien. If T-Mobile Collocator fails to cause any such Lien
(other than Permitted Encumbrances) to be discharged within such 30-day period,
Tower Operator shall have the right, but not the obligation, to cause such Lien
to be discharged and may pay the amount of such Lien in order to do so. If Tower
Operator makes any such payment, all amounts paid by Tower Operator shall be
payable by T-Mobile Collocator to Tower Operator within 30 days after Tower
Operator delivers a written invoice to T-Mobile Collocator for the same.


Section 13.    Tower Operator Indemnity; T-Mobile Collocator Indemnity;
Procedure
For All Indemnity Claims.


(a)Tower Operator Indemnity.


(i)Without limiting Tower Operator's other obligations under this Agreement,
Tower Operator agrees to indemnify, defend and hold each T-Mobile Indemnitee
harmless from, against and in respect of any and all Claims that arise out of or
relate to:


(A)    any default, breach or nonperformance by Tower Operator of its
obligations and covenants under this Agreement;
(B)    the acts or omissions of a Tower Operator Indemnitee or any of its
engineers, contractors or subcontractors;
(C)    Tower Operator's use, operation, maintenance or occupancy of any part of
a Non-Assignable Site in violation of the terms of any applicable Ground Lease;
and
(D)    all brokers, agents and other intermediaries alleging a commission, fee
or other payment to be owing by reason of their respective dealings,
negotiations or communications with Tower Operator and its Affiliates agents,
employees, engineers, contractors, subcontractors, licensees or invitees in
connection with this Agreement;
provided, however, that notwithstanding the foregoing, Tower Operator will not
be obliged to indemnify, defend and hold the T-Mobile Indemnitees harmless from,
against and in respect of Claims arising from or relating to any default, breach
or nonperformance of any term of this Agreement that requires Tower Operator to
comply in all respects with any applicable Law (including, for the avoidance of
doubt, any

33

--------------------------------------------------------------------------------




applicable Environmental Law) or any Ground Lease if (1) Tower Operator complies
with such Law or such Ground Lease, as applicable, in all material respects and
(2) no claims, demands, assessments, actions, suits, fines, levies or other
penalties have been asserted against or imposed on T-Mobile Collocator by any
Governmental Authority as a result of Tower Operator's non-compliance in all
respects with such Law or by the applicable Ground Lessor as a result of Tower
Operator's non-compliance in all respects with such Ground Lease.
(ii)Tower Operator further agrees to indemnify, defend and hold each T-
Mobile Indemnitee harmless under any other provision of this Agreement which
expressly provides that Tower Operator shall indemnify, defend and hold harmless
any T-Mobile Indemnitee with respect to the matters covered in such provision.


(b)T-Mobile Collocator Indemnity.


(i)Without limiting T-Mobile Collocator's other obligations under this
Agreement, T-Mobile Collocator agrees to indemnify, defend and hold each Tower
Operator Indemnitee harmless from, against and in respect of any and all Claims
that arise out of or relate to:
(A)    any default, breach or nonperformance of its obligations and covenants
under this Agreement;
(B)    the acts or omissions of a T-Mobile Indemnitee or any of their respective
engineers, contractors or subcontractors;
(C)    any work at a Site performed at by or at the direction of a T-Mobile
Indemnitee (but not including any work at any Site that Tower Operator is
required to perform pursuant to this Agreement that T-Mobile Collocator elects
to perform under Section 24);
(D)    any T-Mobile Indemnitee's use, operation, maintenance or occupancy of any
T-Mobile Communications Equipment or any portion of any Site (including the
T-Mobile Collocation Space) in violation of the terms of this Agreement or any
applicable Ground Lease; and
(E)    all brokers, agents and other intermediaries alleging a commission, fee
or other payment to be owing by reason of their respective dealings,
negotiations or communications with T-Mobile Collocator or its agents,
employees, engineers, contractors, subcontractors, licensees or invitees in
connection with this Agreement.
(ii)T-Mobile Collocator further agrees to indemnify, defend and hold eachTower
Operator Indemnitee harmless under any other provision of this Agreement which
expressly provides that T-Mobile Collocator shall indemnify, defend and hold
harmless any Tower Operator Indemnitee with respect to the matters covered in
such provision.

34

--------------------------------------------------------------------------------








(c)Indemnification Claim Procedure.
   
(i)Any Indemnified Party shall promptly notify the Party or Parties alleged to
be obligated to indemnify (the “Indemnifying Party”) in writing of any relevant
pending or threatened Claim by a third party (a “Third Party Claim”), describing
in reasonable detail the facts and circumstances with respect to the subject
matter of the Claim; provided, however, that delay in providing such notice
shall not release the Indemnifying Party from any of its obligations under
Section 13(a) or Section 13(b), except to the extent (and only to the extent)
the delay actually and materially prejudices the Indemnifying Party's ability to
defend such Claim.


(ii)The Indemnifying Party may assume and control the defense of any Third Party
Claim with counsel selected by the Indemnifying Party that is reasonably
acceptable to the Indemnified Party by accepting its obligation to defend in
writing and agreeing to pay defense costs (including attorney's fees and
expenses) within 30 days of receiving notice of the Third Party Claim. If the
Indemnifying Party declines, fails to respond to the notice, or fails to assume
defense of the Third Party Claim within such 30-day period, then the Indemnified
Party may control the defense and the Indemnifying Party shall pay all defense
costs as incurred by the Indemnified Party. The Party that is not controlling
the defense of the Third Party Claim shall have the right to participate in the
defense and to retain separate counsel at its own expense. The Party that is
controlling the defense shall use reasonable efforts to inform the other Party
about the status of the defense. The Parties shall cooperate in good faith in
the defense of any Third Party Claim. Notwithstanding the foregoing, the
Indemnifying Party shall not be entitled to assume the defense of any Third
Party Claim (and shall be liable for the reasonable fees and expenses of counsel
incurred by the Indemnified Party in defending such Third Party Claim) if the
Third Party Claim seeks an order, injunction or other equitable relief or relief
for other than money damages against the Indemnified Party that the Indemnified
Party reasonably determines, after conferring with its outside counsel, cannot
reasonably be separated from any related claim for money damages. If such
equitable relief or other relief portion of the Third Party Claim can be so
separated from that for money damages, the Indemnifying Party shall be entitled
to assume the defense of the portion relating to money damages.


(iii)The Indemnifying Party shall not consent to a settlement of, or the entry
of any judgment arising out of or in connection with, any Third Party Claim,
without the consent of any Indemnified Party; provided, however, that the
Indemnified Party shall not withhold its consent if such settlement or judgment
involves solely the payment of money, without any finding or admission of any
violation of Law or admission of any wrongdoing. The Indemnifying Party shall
pay or cause to be paid all amounts arising out of such settlement or judgment
concurrently with the effectiveness of such settlement and obtain, as a
condition of any settlement or judgment, a complete and unconditional release of
each relevant Indemnified Party from any and all liability in respect of such
Third Party Claim.

35

--------------------------------------------------------------------------------






(iv)For indemnification Claims other than Third Party Claims, the Indemnified
Party promptly shall notify the Indemnifying Party in writing of any Claim for
indemnification, describing in reasonable detail the basis for such Claim.
Within 30 days following receipt of this notice, the Indemnifying Party shall
respond, stating whether it disputes the existence or scope of an obligation to
indemnify the Indemnified Party under this Section 13. If the Indemnifying Party
does not notify the Indemnified party within such 30-day period that the
Indemnifying Party disputes its liability to the Indemnified Party under
Section 13(a) or Section 13(b), as applicable, such Claim specified by the
Indemnified Party in such notice shall be conclusively deemed a liability of the
Indemnifying Party under Section 13(a) or Section 13(b), as applicable, and the
Indemnifying Party shall pay the amount of such Claim to the Indemnified Party
on demand or, in the case of any notice in which the amount of the Claim (or any
portion thereof) is estimated, on such later date when the amount of such claim
(or such portion thereof) becomes finally determined. If the Indemnifying Party
disputes the existence or scope of an obligation to indemnify for the Claim
within such 30-day period, it shall explain in reasonable detail the basis for
the dispute. If the Parties disagree on the scope or existence of an
indemnification obligation for the Claim, management representatives of the
Indemnified Party and the Indemnifying Party, at the Vice President level or
higher, shall meet or confer by telephone within 20 Business Days in an attempt
in good faith to resolve such dispute. If such Persons are unable to resolve the
dispute, either Party may act to resolve the dispute in accordance with
Sections 34(i) and 34(j).


(d)During the Term, for any dispute or litigation that arises during the Term in
connection with any Ground Lessor, Ground Lease, Collocation Agreement, Tower
Tenant or any other issue relating to the operation of the Sites (collectively,
“Disputes”), Tower Operator shall have the right to control, prosecute, settle
or compromise such Disputes; provided, however, that Tower Operator shall not
settle or compromise such Disputes (i) for which Tower Operator is seeking a
claim for indemnification under the Master Agreement or (ii) if the settlement
or compromise involves an admission of any violation of Law or admission of
wrongdoing by T-Mobile Collocator, in each case without T-Mobile Collocator's
consent which shall not be unreasonably withheld, conditioned or delayed.


Section 14.    Waiver of Subrogation; Insurance.


(a)Mutual Waiver of Subrogation. To the fullest extent permitted by applicable
Law, Tower Operator and T-Mobile Collocator each hereby waives any and all
rights of recovery, claim, action or cause of action against the other and the
other's Affiliates, for any loss or damage that occurs or is claimed to occur to
its property at any Site, by reason of any cause insured against, or required to
be insured against, by the waiving party under the terms of this Agreement,
regardless of cause or origin. In addition, Tower Operator and T-Mobile
Collocator shall each ensure that any property insurance policy it carries with
respect to each Site shall provide that the insurer waives all rights of
recovery, claim, action or cause of action by way of subrogation against any
other Party with respect to Claims for damage to property covered by such
policy.

36

--------------------------------------------------------------------------------








(b)Tower Operator Insurance. For each Site, Tower Operator shall procure, and
shall maintain in full force and effect at all times during the Term as to such
Site, the following types of insurance with respect to such Site, including the
Tower and Improvements on such Site (but excluding T-Mobile Communications
Equipment or any other Tower Tenant's Communications Equipment), paying as they
become due all premiums for such insurance:


(i)commercial general liability insurance insuring against all liability of
Tower Operator and Tower Operator's officers, employees, agents, licensees and
invitees arising out of, by reason of or in connection with the use, occupancy
or maintenance of each Site (including Tower and the Improvements), in an amount
of not less than $1.0 million for bodily injury or property damage or as a
result of one occurrence, and not less than $2.0 million for bodily injury or
property damage in the aggregate;


(ii)umbrella or excess liability insurance with limits not less than $25.0
million per occurrence and in the aggregate;


(iii)property insurance (in an amount not less than $100.0 million in the
aggregate for all Sites) against direct and indirect loss or damage by fire and
all other casualties and risks covered under “all risk” insurance respecting the
Tower and Improvements (but excluding any T-Mobile Communications Equipment and
T-Mobile Improvements);


(iv)workers' compensation insurance affording statutory coverage for all
employees of Tower Operator and any employees of its Affiliates performing
activities on all Sites, with employer's liability coverage with a minimum limit
of $1.0 million each occurrence;


(v)commercial automobile liability insurance, including coverage for all owned,
hired and non-owned automobiles. The amount of such coverage shall not be less
than $1.0 million combined single limit for each accident and for bodily injury
and property damage; and


(vi)any other insurance required under the terms of the applicable Ground Lease.


(c)T-Mobile Collocator Insurance. For each Site, T-Mobile Collocator shall
procure, and shall maintain in full force and effect at all times during the
Term as to such Site, the following types of insurance with respect to its
T-Mobile Collocation Space at such Site, paying as they become due all premiums
for such insurance:


(i)Commercial general liability insurance insuring against all liability of
T-Mobile Collocator and its officers, employees, agents, licensees and invitees
arising out of, by reason of or in connection with the use, occupancy or
maintenance of the T-Mobile Collocation Space of such Site, in an amount of not
less than $1.0 million for bodily injury or property damage or as a result of
one occurrence, and not less than $2.0 million for bodily injury or property
damage in the aggregate;

37

--------------------------------------------------------------------------------






(ii)Umbrella or excess liability insurance with limits not less than $5.0
million per occurrence and in the aggregate;


(iii)Workers' compensation insurance affording statutory coverage for all
employees of T-Mobile Collocator and any employees of its Affiliates performing
activities on all Sites, with employer's liability coverage with a minimum limit
of $1.0 million each occurrence; and


(iv)Commercial automobile liability insurance, including coverage for all owned,
hired and non-owned automobiles. The amount of such coverage shall not be less
than $1.0 million combined single limit for each accident and for bodily injury
and property damage.


(d)Insurance Premiums; Additional Insureds and Notice of Cancellation. Tower
Operator and T-Mobile Collocator shall each pay all premiums for the insurance
coverage which such Party is required to procure and maintain under this
Agreement. Each insurance policy maintained by Tower Operator and T-Mobile
Collocator (i) shall name the other Party as an additional insured if such
insurance policy is for liability insurance (other than any workers'
compensation policies) or a loss payee if such insurance policy is for casualty
insurance; and (ii) shall provide that the policy cannot be canceled by the
insurer as to the other Party except after the insurer gives the other Party 30
days' written notice of cancellation except for non-payment of premium.
Regardless of the prior notice of cancellation required of the insurer(s), each
party agrees to provide the other with at least 20 days' written notice of
cancellation of any and all policies of insurance required by this Agreement.
Tower Operator and T-Mobile Collocator shall deliver to the other a certificate
or certificates of insurance evidencing the existence of all insurance with
respect to each Site that such Party is required to maintain hereunder, such
delivery to be made promptly after such insurance is obtained (but not later
than the Effective Date) and prior to the expiration date of any such insurance.


(e)Increased Policy Amounts. All policy amounts set forth in this Section 14
shall be evaluated by Tower Operator and increased (if Tower Operator deems
necessary) every five years during the Term of this Agreement to such amounts as
are customarily carried by prudent landlords and tenants in the
telecommunications industry to insure risks associated with their respective
interests in facilities comparable to the Sites. All policies of insurance
required under this Section 14 shall be written on companies rated “A-VII” by AM
Best or a comparable rating and licensed in the state where the applicable Site
to which such insurance applies is located.


(f)Other Insurance. Tower Operator and T-Mobile Collocator each agrees that it
shall not, on its own initiative or pursuant to the request or requirement of
any Tower Tenant or other Person, take out separate insurance concurrent in form
or contributing in the event of loss with that required to be carried by it
pursuant to this Section 14, unless the other is named in the policy as an
additional insured or loss payee, if and to the extent applicable. Tower
Operator and T-Mobile Collocator shall

38

--------------------------------------------------------------------------------




each immediately notify the other whenever any such separate insurance is taken
out by it and shall deliver to the other original certificates evidencing such
insurance.


Section 15.    Estoppel Certificate. Tower Operator and T-Mobile Collocator
each, from time to time upon 30 days' prior request by the other, shall execute,
acknowledge and deliver to the other, or to a Person designated by the other, a
certificate stating that this Agreement is unmodified and in full effect (or, if
there have been modifications, that this Agreement is in full effect as
modified, and setting forth such modifications) and the dates to which the
T-Mobile Collocation Rent and other sums payable under this Agreement have been
paid, and either stating that to the knowledge of the signer of such certificate
no default exists under this Agreement or specifying each such default of which
the signer has knowledge. The Party requesting such certificate shall, at its
cost and expense, cause such certificate to be prepared for execution by the
requested Party. Any such certificate may be relied upon by any prospective
Mortgagee or purchaser of any portion of a Site.


Section 16.    Assignment and Transfer Rights.


(a)Tower Operator Assignment and Transfer Rights.


(i)Without the prior written consent of T-Mobile Collocator, Tower Operator may
not assign this Agreement; provided that T-Mobile Collocator's consent shall not
be required if the assignee meets the Assumption Requirements and is (x) a
Qualified Tower Operator (as defined below), (y) an Affiliate of Tower Operator
or (z) a successor Person of Tower Operator by way of merger, consolidation or
other reorganization or by the operation of law or a Person acquiring all or
substantially all of the assets of Tower Operator. For the avoidance of doubt,
and notwithstanding anything to the contrary contained in this Agreement,
nothing herein shall affect or impair (i) Tower Operator's ability to transfer
any revenue, rents, issues or profits derived from the Sites (including under or
pursuant to this Agreement or any Collocation Agreements) or its rights to
receive the same, (ii) Tower Operator's ability to incur, grant or permit to
exist any Liens on any revenue, rents, issues or profits derived from the Sites
(including under or pursuant to this Agreement or any Collocation Agreement),
(iii) the ability of any parent company of Tower Operator to pledge any equity
interests in Tower Operator, (iv) Tower Operator's ability, subject to any
required consent of any Ground Lessor, to enter into Mortgages or Liens in favor
of any Tower Operator Lender (in which case such Tower Operator Lender shall
have the right to exercise remedies under any such Mortgage or Lien in a manner
consistent with the provisions of this Agreement and any Collateral Agreement)
or (v) Tower Operator's right, subject to any required consent of any Ground
Lessor and otherwise in accordance with the terms of this Agreement, to lease,
sublease, license or otherwise make available Available Space to Tower Tenants.
A “Qualified Tower Operator” means a tower operator that has a good business
reputation and is experienced in the management and operation of communication
towers.


(ii)Tower Operator shall deliver to T-Mobile Collocator documentation reasonably
satisfactory to it confirming that any party to which Tower Operator assigns

39

--------------------------------------------------------------------------------




any of its duties and obligations hereunder in accordance with this Agreement
shall, from and after the date of any such assignment, assume all such duties
and obligations to the extent of any such assignment.


(iii)If Tower Operator assigns, in accordance with this Agreement, its rights,
interests, duties or obligations under this Agreement with respect to less than
all of the Sites, the Parties hereto shall, simultaneously therewith, enter into
such agreements as are reasonably necessary to appropriately bifurcate the
rights, interests, duties and obligations of Tower Operator under this
Agreement.


(iv)Tower Operator hereby agrees that any attempt of Tower Operator to assign
its interest in this Agreement, in whole or in part, in violation of this
Section 16 shall constitute a default under this Agreement and shall be null and
void ab initio.


(b)T-Mobile Collocator Assignment and Transfer Rights.


(i)T-Mobile Collocator may not, without the prior written consent of Tower
Operator, assign this Agreement or any of its rights, duties or obligations
under this Agreement, including its rights to any Site or the T-Mobile
Collocation Space at such Site, to any Person or, except as permitted under
Section 19(c), sublease or grant concessions or other rights for the occupancy
or use of any portion of the T-Mobile Collocation Space to any Person; provided
that Tower Operator's consent shall not be required if the assignee meets the
Assumption Requirements and is (A) an Affiliate of T-Mobile Collocator, (B) a
successor Person by way of merger, consolidation, or other reorganization or by
operation of law or to any Person acquiring substantially all of the assets of
T-Mobile Collocator or (C) in any market in which T-Mobile Collocator has ceased
to operate or shall cease to operate after the consummation of the transaction
that is the subject of the assignment in a manner that requires the use of the
Towers in such market, T-Mobile Collocator may assign the T-Mobile Collocation
Space at any Site to any wireless communications end user that intends to use
the T-Mobile Collocation Space for its own wireless communications business and
that enters into an agreement and consent with Tower Operator that is reasonably
satisfactory to Tower Operator (collectively, a “T-Mobile Assignee,” and such
assignment, a “T-Mobile Transfer”). In the case of clause (C) of the preceding
sentence, an agreement and consent entered into by a T-Mobile Assignee and Tower
Operator substantially in the form of Exhibit F hereto shall be deemed to be
reasonably satisfactory to Tower Operator.


(ii)If T-Mobile Collocator effects a T-Mobile Transfer, then, in the case of a
T-Mobile Transfer to any Person with a rating of BBB- or higher from Standard &
Poor's Ratings Services or Baa3 or higher from Moody's Investor Services, the
obligations of T-Mobile Collocator with respect to the portion of the T-Mobile
Collocation Space that is the subject of the T-Mobile Transfer shall cease and
terminate, and Tower Operator shall look only and solely to the Person that is
the Qualifying Transferee of T-Mobile Collocator's interest in and to such
portion of the T-Mobile Collocation Space for performance of all of the duties
and obligations of T-Mobile Collocator under this Agreement with respect to such
T-Mobile Collocation Space from and after the date of

40

--------------------------------------------------------------------------------




the T-Mobile Transfer. Otherwise, in the event of any T-Mobile Transfer,
T-Mobile Collocator shall remain liable under this Agreement for the performance
of T-Mobile Collocator's duties and obligations hereunder as to such applicable
T-Mobile Collocation Space that is the subject of the T-Mobile Transfer.


(iii)If T-Mobile Collocator assigns, in accordance with this Agreement, its
rights, interests, duties or obligations under this Agreement with respect to
less than its entire interest in the T-Mobile Collocation Space at any Site to a
T-Mobile Assignee, the Parties hereto shall, simultaneously therewith, enter
into such agreements as are reasonably necessary to appropriately bifurcate the
rights, interests, duties and obligations of T-Mobile Collocator under this
Agreement.


(iv)T-Mobile Collocator shall deliver to Tower Operator documentation reasonably
satisfactory to Tower Operator confirming that any party to which T-Mobile
Collocator assigns any of its duties and obligations hereunder in accordance
with this Agreement shall, from and after the date of any such assignment,
assume all such duties and obligations of T-Mobile Collocator under this
Agreement to the extent of any such assignment (provided that T-Mobile
Collocator's delivery of documentation substantially in the form of Exhibit F
hereto shall be deemed to be reasonably satisfactory to Tower Operator).


(v)T-Mobile Parent may not, without the prior written consent of Tower Operator,
assign this Agreement or any of its rights, duties or obligations under this
Agreement, including under Section 35, to any Person. Each of T-Mobile Parent
and T-Mobile Collocator hereby agrees that any attempt of T-Mobile Parent or
T-Mobile Collocator to assign its interest in this Agreement or any of its
rights, duties or obligations under this Agreement, in whole or in part, in
violation of this Section 16(b) shall constitute a default under this Agreement
and shall be null and void ab initio.


(vi)In the event of any T-Mobile Transfer or other disposition by T-Mobile
Collocator of its interest in the T-Mobile Collocation Space to any Person that
is a competitor of Tower Operator or any of its Affiliates, all rights of
T-Mobile Collocator relating to, and the associated obligations of Tower
Operator with respect to, the T-Mobile Reserved Amount of Tower Equipment and
the Reserved T-Mobile Loading Capacity shall automatically terminate and in no
event shall such rights transfer to or otherwise benefit such Person.


Section 17.    Environmental Covenants.


(a)Tower Operator Environmental Covenants. Tower Operator covenants and agrees
that Tower Operator shall carry on its business and operations at each Site in
compliance with all applicable Environmental Laws.


(b)T-Mobile Collocator Environmental Covenants. T-Mobile Collocator covenants
and agrees that, from and after the Effective Date, as to each Site upon which
it leases or otherwise uses or occupies any T-Mobile Collocation Space (i)
T-Mobile Collocator shall not conduct or allow to be conducted upon any such
T-Mobile

41

--------------------------------------------------------------------------------




Collocation Space of any Site any business operations or activities, or employ
or use a T-Mobile Collocation Space of any Site, to generate, manufacture,
refine, transport, treat, store, handle, dispose of, transfer, produce, or
process Hazardous Materials; provided, however, that T-Mobile Collocator shall
have the right to bring, use and keep on the T-Mobile Collocation Space of any
Site in customary quantities and in compliance with all applicable Laws,
batteries, generators and associated fuel tanks and other Hazardous Materials
commonly used in the telecommunications industry reasonably necessary for the
operation and maintenance of each T-Mobile Collocation Space of any Site or that
are being used at the relevant Site on the Effective Date; (ii) T-Mobile
Collocator shall carry on its business and operations on the T-Mobile
Collocation Space of any Site in compliance with, and shall remain in compliance
with, all applicable Environmental Laws unless non-compliance results from the
acts or omissions of Tower Operator or any Tower Tenant; (iii) T-Mobile
Collocator shall not create or permit to be created any Lien against any Site
for the costs of any response, removal or remedial action or clean-up of
Hazardous Materials unless non-compliance results from the acts or omissions of
Tower Operator or any Tower Tenant; (iv) to the extent such Hazardous Materials
were deposited by T-Mobile Collocator or any of its Affiliates, agents,
employees, engineers, contractors or subcontractors, T-Mobile Collocator shall
promptly conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal, and other actions necessary to clean up and remove
all such Hazardous Materials on, from or affecting each Site in accordance with,
and to the extent necessary to comply with, all applicable Environmental Laws;
and (v) T-Mobile Collocator shall promptly notify Tower Operator in writing if
T-Mobile Collocator receives any notice, letter, citation, order, warning,
complaint, claim or demand that (A) T-Mobile Collocator has violated, or is
about to violate, any Environmental Law, (B) there has been a release or there
is a threat of release, of Hazardous Materials at or from the T-Mobile
Collocation Space of, or otherwise affecting, any Site, (C) T-Mobile Collocator
may be or is liable, in whole or in part, for the costs of cleaning up,
remediating, removing or responding to a release of Hazardous Materials, or (D)
the T-Mobile Collocation Space of any Site or the Site is subject to a Lien in
favor of any Governmental Authority for any liability, cost or damages under any
Environmental Law. To the extent requested by Tower Operator, T-Mobile
Collocator agrees to provide copies of all material safety data sheets for
approved Hazardous Materials brought to any Site and annual inventories of such
Hazardous Materials present at any Site to Tower Operator, no later than
December 31 of each year. In addition to any other notification to Tower
Operator required pursuant to this Agreement, T-Mobile Collocator must provide
notice to Tower Operator of any above ground or underground storage tank
installed by T-Mobile Collocator at any Site and provide copies of registration
documents to Tower Operator, if registration is required by the governing state
agencies. T-Mobile Collocator shall promptly notify Tower Operator of any
release of Hazardous Materials at any Site upon obtaining knowledge of such
release.


Section 18.    Taxes. T-Mobile Collocator shall be responsible for and shall pay
all sales Taxes or Taxes in the nature of sales Taxes (including Taxes such as
the Arizona privilege Tax and the New Mexico gross receipts Tax) with respect to
any rent

42

--------------------------------------------------------------------------------




payments under this Agreement; provided, however, that T-Mobile Collocator shall
not be responsible for any such Tax unless (i) Tower Operator notifies T-Mobile
Collocator of its obligation under this Section 18 within 18 months after the
billing date for the corresponding rent payment or (ii) the liability for such
Tax is based on an administrative ruling or judicial decision that occurs after
the end of such 18-month period. In the case of clause (ii) of the preceding
sentence, Tower Operator shall promptly give notice to T-Mobile Collocator of
the applicable ruling or decision and give T-Mobile Collocator a reasonable
opportunity to contest its liability for the Tax.


Section 19.    Utilities.


(a)As among T-Mobile Collocator and all new Tower Tenants, Tower Operator shall
cause utility charges to be separately metered. T-Mobile Collocator shall pay to
the applicable utility service provider the charges for all separately metered
utility services used by T-Mobile Collocator at each Site in the operation of
T-Mobile's Communications Facility at such Site. Notwithstanding the foregoing
provisions of this Section 19, if the applicable utility service provider shall
not render a separate bill for T-Mobile Collocator's usage, T-Mobile Collocator
shall reimburse Tower Operator monthly for T-Mobile Collocator's actual metered
usage at the rate charged to Tower Operator by the applicable utility service
provider, or if Tower Operator is prohibited from installing a separate meter to
measure T-Mobile Collocator's usage, T-Mobile Collocator may use Tower
Operator's utility sources to provide utility service to the Communications
Facility, and T-Mobile Collocator shall reimburse Tower Operator monthly for
T-Mobile Collocator's actual usage at the rate charged to Tower Operator by the
applicable service provider (and Tower Operator and T-Mobile Collocator agree to
cooperate in determining a method by which to measure or estimate T-Mobile
Collocator's usage if the usage is not capable of actual measurement).
Notwithstanding anything to the contrary contained herein, Tower Operator shall
have no obligation to provide, maintain or pay for utility services related to
T-Mobile Communications Equipment. T-Mobile Collocator shall pay for all utility
services utilized by T-Mobile Collocator and its Affiliates in its operations at
each Site prior to delinquency.


(b)If not prohibited by applicable Laws, T-Mobile Collocator shall allow Tower
Operator to use T-Mobile Collocator's power sources at all Sites with tower
lighting systems, solely for the purpose of providing electrical power for Tower
Operator's light monitoring equipment on such Site and to maintain Tower
lighting on such Site as required under this Agreement and applicable Law, and
subject to the terms of the Transition Services Agreement. Connecting Tower
Operator's light monitoring equipment to T-Mobile Collocator's electrical power
source (unless necessary as a result of an increase in the height of a Tower due
to a Modification made at the request of T-Mobile Collocator) shall be at Tower
Operator's sole cost and expense. Notwithstanding the foregoing, at any Site
where Tower Operator uses T-Mobile Collocator's power sources, Tower Operator
may continue to use such T-Mobile Collocator power sources in consideration of a
monthly payment of $50.00 for incandescent lighting or $20.00 for strobe and LED
lighting. Tower Operator may connect to its own power source and stop using
T-Mobile Collocator's power source at

43

--------------------------------------------------------------------------------




any time, upon which its obligation to make such monthly payments shall cease.
Notwithstanding anything to the contrary contained herein, Tower Operator is not
required to obtain its own power source for lighting and monitoring equipment if
lighting at a Site is not required under applicable Law (including approvals
granted by any local zoning board) or other existing written agreement.


(c)T-Mobile Collocator may sublease, license or sublicense all or any portion of
the T-Mobile Collocation Space at any Site to any Backhaul Operator (as defined
below) providing Backhaul Services (as defined below) exclusively to T-Mobile
Collocator in connection with the operation of T-Mobile Collocator's
communications network and allow such Backhaul Operator to use its network,
T-Mobile Communications Equipment, T-Mobile Improvements or Communications
Facility; provided, however, that (i) T-Mobile Collocator shall follow the
application and amendment requirements set forth in Section 9(e) with respect to
such sublease, license or sublicense and (ii) substantially concurrently with
and as a condition precedent to such sublease, license or sublicense T-Mobile
Collocator shall enter into a three-party agreement with Tower Operator and such
Backhaul Operator, which agreement shall, among other things, provide that if at
any time such Backhaul Operator provides Backhaul Services to any Tower Tenant,
then such Backhaul Operator shall pay rent to Tower Operator for the space
occupied by its equipment at fair market rates (to be further described in such
three-party agreement). “Backhaul Operator” means a Person providing services to
transmit voice, video, internet or data from a Site to another location.
“Backhaul Services” means, with respect to a Site, the transmission of voice,
video, internet or data originating from T-Mobile Collocator or a Tower Tenant
Communications Equipment base station appurtenant to such Site.


Section 20.    Compliance with Law; Governmental Permits.


(a)Tower Operator shall, at its own cost and expense, obtain and maintain in
effect all certificates, permits, licenses and other approvals relating to
Government Approvals (including those relating to FCC and FAA regulations) and
comply with all Laws, required or imposed by Governmental Authorities, in
connection with the operation and maintenance of the Included Property at each
Site (including the Tower on such Site). Tower Operator shall conduct annual
inspections of all Sites; provided that until the requisite waiver from the FCC
has been obtained by the T-Mobile Ground Lease Additional Party with respect to
the Non-Assignable Sites, Tower Operator shall conduct quarterly inspections of
all Non-Assignable Sites with lighted Towers of such T-Mobile Ground Lease
Additional Party. T-Mobile Collocator shall, at its own cost and expense, comply
with all Laws, required or imposed by Governmental Authorities, in connection
with its use of each Site.


(b)Tower Operator shall, at its own cost and expense, reasonably cooperate with
T-Mobile Collocator or its Affiliates in their efforts to obtain and maintain in
effect any certificates, permits, licenses and other approvals and to comply
with any Laws required or imposed on T-Mobile Collocator by Governmental
Authorities applicable to the T-Mobile Communications Equipment and the T-Mobile
Collocation Space.

44

--------------------------------------------------------------------------------




Without limiting the generality of the immediately preceding sentence, Tower
Operator shall, at its own cost and expense, provide to T-Mobile Collocator any
documentation that may be necessary for T-Mobile Collocator to comply with all
FCC reporting requirements relating to the T-Mobile Communications Equipment and
the T-Mobile Collocation Space.


(c)    Notwithstanding anything herein to the contrary, Tower Operator shall
have no obligation to provide any information necessary for T-Mobile Collocator
to obtain any certificate, permit or other approval relating to the T-Mobile
Communications Equipment itself (e.g., FCC type certification).


(d)    T-Mobile Collocator shall reasonably cooperate with Tower Operator in
Tower Operator's efforts to provide required information and to comply with all
Laws required or imposed by Governmental Authorities applicable to each Site.


Section 21.    Compliance with Specific FCC Regulations.


(a)From and after the Effective Date, T-Mobile Collocator shall cooperate (and
cause its Affiliates to cooperate) with each Tower Tenant with respect to each
Site regarding compliance with applicable FCC regulations.


(b)T-Mobile Collocator acknowledges and agrees that T-Mobile Communications
Equipment at each Site is subject to the regulations of the FCC, including
regulations regarding exposure by workers and members of the public to the radio
frequency emissions generated by T-Mobile Communications Equipment, and T-Mobile
Collocator agrees to comply (and T-Mobile Collocator shall cause its Affiliates
to comply) with all FCC Regulations and all other Applicable Laws. T-Mobile
Collocator acknowledges that such regulations prescribe the permissible exposure
levels to emissions from its Communications Equipment, which can generally be
met by maintaining safe distances from such Communications Equipment. T-Mobile
Collocator shall install at its expense such marking, signage, or barriers to
restrict access to any T-Mobile Communications Equipment on a Site in respect of
any T-Mobile Collocation Space on such Site as T-Mobile Collocator deems
necessary in order to comply with the applicable FCC regulations. T-Mobile
Collocator shall cooperate in good faith with Tower Operator to minimize any
confusion or unnecessary duplication that could result in similar signage being
posted with respect to any T-Mobile Communications Equipment at or near any Site
in respect of any T-Mobile Collocation Space on such Site. T-Mobile Collocator,
at its option, may also install signage at any Site identifying T-Mobile's
Communications Facility at such Site and providing for contact information in
the case of an Emergency.


(c)T-Mobile Collocator further agrees to alert all personnel working at or near
each Site, including T-Mobile Collocator's maintenance and inspection personnel,
to maintain the prescribed distance from the Communications Equipment and to
otherwise follow the posted instructions of Tower Operator.

45

--------------------------------------------------------------------------------




(d)The Parties acknowledge that T-Mobile Collocator (or an Affiliate thereof) is
licensed by the FCC to provide telecommunications services and that the Sites
are used to provide those services. Nothing in this Agreement shall be construed
to transfer control of any FCC authorization held by T-Mobile Collocator (or an
Affiliate thereof) to Tower Operator with respect to telecommunications services
provided by T-Mobile Collocator or its Affiliates, to allow Tower Operator to in
any manner control the T-Mobile Communications Equipment, or to limit the right
of T-Mobile Collocator (or an Affiliate thereof) to take all necessary actions
to comply with its obligations as an FCC licensee or with any other legal
obligations to which it is or may become subject (subject to the other terms of
this Agreement with respect to actions T-Mobile Collocator or its Affiliates may
take with respect to a Site).


Section 22.    Holding Over. If during the Term of this Agreement T-Mobile
Collocator remains in possession of the T-Mobile Collocation Space at any Site
after expiration or termination of T-Mobile Collocator's leaseback of or other
right to use and occupy the T-Mobile Collocation Space at such Site without any
express written agreement by Tower Operator, then T-Mobile Collocator shall be a
month-to-month tenant with the monthly T-Mobile Collocation Rent equal to 150%
of the monthly T-Mobile Collocation Rent last applicable to the T-Mobile
Collocation Space and subject to all of the other terms set forth in this
Agreement. If T-Mobile Collocator remains a month-to-month holdover tenant at
any Site for more than 12 consecutive months, T-Mobile Collocator shall be
deemed to have renewed its leaseback or other right to use and occupy the
T-Mobile Collocation Space at such Site for a renewal term of five years, with
the monthly T-Mobile Collocation Rent being equal to the monthly T-Mobile
Collocation Rent applicable during the period of such month-to-month tenancy
(provided such rent shall not be less than the fair market rent of such Site at
that time) and subject to all of the other terms set forth in this Agreement
(including with respect to any escalation of such T-Mobile Collocation Rent by
reference to CPI or any other increases in or adjustments to such T-Mobile
Collocation Rent).


Section 23.     Rights of Entry and Inspection. T-Mobile Collocator shall permit
Tower Operator and Tower Operator's representatives to conduct visual
inspections of T-Mobile Communications Equipment located on the Tower in
accordance with the general standard of care in the tower industry to ascertain
compliance with the provisions of this Agreement. Tower Operator may visually
inspect, but shall not be entitled to have any access to any enclosed T-Mobile
Communications Equipment. Nothing in this Section 23 shall imply or impose any
duty or obligation upon Tower Operator to enter upon any Site at any time for
any purpose, or to inspect T-Mobile Communications Equipment at any time, or to
perform, or pay the cost of, any work that T-Mobile Collocator or its Affiliates
is required to perform under any provision of this Agreement, and Tower Operator
has no such duty or obligation.


Section 24.    Right to Act for Tower Operator. In addition to and not in
limitation of any other remedy T-Mobile Collocator may have under this
Agreement, if Tower Operator fails to make any payment or to take any other
action when and as required under this Agreement in order to correct a condition
the continued existence of

46

--------------------------------------------------------------------------------




which is imminently likely to cause bodily injury or have a material adverse
effect on the ability of T-Mobile Collocator to operate the T-Mobile
Communications Equipment at any Site, then subject to the following sentence,
T-Mobile Collocator may, without demand upon Tower Operator and without waiving
or releasing Tower Operator from any duty, obligation or liability under this
Agreement, make any such payment or take any such other action required of Tower
Operator (except any work on the tower), in each case in compliance with
applicable Law in all material respects and in a manner consistent with the
general standard of care in the tower industry. Unless Tower Operator's failure
results in or relates to an Emergency, T-Mobile Collocator shall give Tower
Operator at least 10 Business Days' prior written notice of T-Mobile
Collocator's intended action and Tower Operator shall have the right to cure
such failure within such 10 Business Day period unless the same is not able to
be remedied in such 10 Business Day period, in which event such 10 Business Day
period shall be extended; provided Tower Operator has commenced such cure within
such 10 Business Day period and continuously prosecutes the performance of the
same to completion with due diligence. No prior notice shall be required in the
event of an Emergency. The actions that T-Mobile Collocator may take include, in
addition to any actions permitted under Section 4, the payment of insurance
premiums that Tower Operator is required to pay under this Agreement and the
payment of Ground Rent that Tower Operator is required to pay under the Ground
Leases. T-Mobile Collocator may pay all incidental costs and expenses incurred
in exercising its rights under this Agreement, including reasonable attorneys'
fees and expenses, penalties, re-instatement fees, late charges, and interest.
An amount equal to 120% of the total amount of the costs and expenses incurred
by T-Mobile Collocator in accordance with this Section 24 shall be due and
payable by Tower Operator upon demand and bear interest at the rate of the
lesser of (A) the Prime Rate or (B) 10% per annum from the date five days after
demand until paid by Tower Operator.


Section 25.    Defaults and Remedies.


(a) T-Mobile Collocator Events of Default. The following events constitute
events of default by T-Mobile Collocator: (i) In respect of this Agreement or
any Site Lease Agreement, T-Mobile Collocator fails to timely pay any portion of
the T-Mobile Collocation Rent, and any such failure continues for 10 Business
Days after written notice from Tower Operator;


(ii)    T-Mobile Collocator fails to timely pay any other amount payable
hereunder not constituting a portion of the T-Mobile Collocation Rent, and such
failure continues for 10 Business Days after written notice from Tower Operator;


(iii)    T-Mobile Collocator violates or breaches any term of this Agreement in
respect of any Site, and T-Mobile Collocator fails to cure such breach or
violation within 30 days of receiving notice thereof from Tower Operator or, if
the violation or breach cannot be cured within 30 days (other than a failure to
pay money), fails to take steps to cure such violation or breach within such 30
days and act continuously and diligently to complete the cure of such breach or
violation within a reasonable time; provided that if

47

--------------------------------------------------------------------------------




any such default causes Tower Operator to be in default under any Collocation
Agreement existing prior to the Effective Date, the 30 day period referenced
above in this Section 25(a)(iii) shall be reduced to such lesser time period as
Tower Operator notifies such T-Mobile Collocator in writing that Tower Operator
has to comply under such Collocation Agreement;


(iv)    A Bankruptcy event occurs with respect to T-Mobile Collocator; or
T-Mobile Collocator becomes insolvent or makes an assignment for the benefit of
creditors; or any action is brought by T-Mobile Collocator seeking its
dissolution or liquidation of its assets or seeking the appointment of a
trustee, interim trustee, receiver or other custodian for any of its property;
or if T-Mobile Collocator commences a voluntary proceeding under the federal
Bankruptcy Code; or any action or petition is otherwise brought by T-Mobile
Collocator seeking similar relief or alleging that it is insolvent or unable to
pay its debts as they mature; or any action is brought against T-Mobile
Collocator seeking its dissolution or liquidation of any of its assets, or
seeking the appointment of a trustee, interim trustee, receiver or other
custodian for any of its property, and any such action is consented to or
acquiesced in by T-Mobile Collocator or is not dismissed within 90 days after
the date upon which it was instituted; or any proceeding under the federal
Bankruptcy Code is instituted against T-Mobile Collocator and (A) an Order for
relief is entered in such proceeding, or (B) such proceeding is consented to or
acquiesced in by T-Mobile Collocator or is not dismissed within 90 days after
the date upon which it was instituted; or any action or petition is otherwise
brought against T-Mobile Collocator seeking similar relief or alleging that it
is insolvent, unable to pay its debts as they mature or generally not paying its
debts as they become due, and such action or petition is consented to or
acquiesced in by T-Mobile Collocator or is not dismissed within 90 days after
the date upon which it was brought; or


(v)    T-Mobile Collocator rejects its rights to sublease or right to use any
Site under Section 365 of the federal Bankruptcy Code.


(b)Tower Operator Remedies With Respect to T-Mobile Collocator Defaults;
T-Mobile Collocator Cure Rights. (i) Upon the occurrence of any event of default
by T-Mobile Collocator under Section 25(a)(i) or Section 25(a)(ii), Tower
Operator may terminate this Agreement as to the leaseback or other use and
occupancy of the T-Mobile Collocation Space at any or all Sites leased, used or
occupied by T-Mobile Collocator only if such event of default is then occurring
in respect of 10% or more of the Sites, in the aggregate. If an event of default
by T-Mobile Collocator under Section 25(a)(i) or Section 25(a)(ii) is then
occurring in respect of less than 10% of the Sites, in the aggregate, then
subject to the terms of this Agreement, Tower Operator may terminate this
Agreement as to the leaseback or other use and occupancy of the T-Mobile
Collocation Space only as to those Sites leased, used or occupied by T-Mobile
Collocator with respect to which such event of default is occurring. Tower
Operator may terminate this Agreement as to such Site or Sites, as applicable,
by giving T-Mobile Collocator written notice of termination; termination with
respect to the affected Site or Sites, as applicable, shall be effective

48

--------------------------------------------------------------------------------




30 days after T-Mobile Collocator's receipt of the termination notice; provided,
however, that this Agreement shall otherwise remain in full force and effect.


(i)    (ii)    Upon the occurrence of any event of default by T-Mobile
Collocator under Section 25(a)(iii) as to the T-Mobile Collocation Space of a
Site, Tower Operator may terminate this Agreement as to the applicable Site and
T-Mobile Collocator's leaseback or other use and occupancy of the T-Mobile
Collocation Space at such Site by giving T-Mobile Collocator written notice of
termination, and this Agreement shall be terminated as to the applicable Site
and as to the applicable T-Mobile Collocation Space, 30 days after T-Mobile
Collocator's receipt of such termination notice.


(ii)    (iii)    Upon the occurrence of any event of default by T-Mobile
Collocator under Section 25(a)(iv) or Section 25(a)(v), Tower Operator may
terminate this Agreement as to the leaseback or other use and occupancy of the
T-Mobile Collocation Space at any or all Sites leased, used or occupied by
T-Mobile Collocator by giving T-Mobile Collocator written notice of termination,
and this Agreement shall be terminated as to such Sites 30 days after T-Mobile
Collocator's receipt of such termination notice.


(iii)    (iv)    Notwithstanding anything to the contrary contained herein, if
T-Mobile Collocator is determined to be in default pursuant to Section 25(f),
then T-Mobile Collocator shall have 20 days following such determination to
initiate a cure of such default and so long as such cure is diligently
completed, an event of default with respect to T-Mobile Collocator shall not be
deemed to have occurred.


(c)Tower Operator Events of Default. The following events constitute events of
default by Tower Operator:


(i)Tower Operator violates or breaches any material term of this Agreement in
respect of any Site, and Tower Operator fails to cure such breach or violation
within 30 days of receiving notice thereof from T-Mobile Collocator or, if the
violation or breach cannot be cured within 30 days (other than a failure to pay
money), fails to take steps to cure such violation or breach within such 30 days
and act diligently to complete the cure of such violation or breach within a
reasonable time;


(ii)A Bankruptcy event occurs with respect to Tower Operator; or Tower Operator
becomes insolvent or makes an assignment for the benefit of creditors; or any
action is brought by Tower Operator seeking its dissolution or liquidation of
its assets or seeking the appointment of a trustee, interim trustee, receiver or
other custodian for any of its property; or Tower Operator commences a voluntary
proceeding under the federal Bankruptcy Code; or any action or petition is
otherwise brought by Tower Operator seeking similar relief or alleging that it
is insolvent or unable to pay its debts as they mature; or any action is brought
against Tower Operator seeking its dissolution or liquidation of any of its
assets, or seeking the appointment of a trustee, interim trustee, receiver or
other custodian for any of its property, and any such action is consented to or
acquiesced in by Tower Operator or is not dismissed within 90 days after the
date upon which it was instituted; or any Bankruptcy proceeding is instituted
against Tower Operator and (A) an Order for relief is entered in such
proceeding, or (B)

49

--------------------------------------------------------------------------------




such proceeding is consented to or acquiesced in by Tower Operator or is not
dismissed within 90 days after the date upon which it was instituted; or any
action or petition is otherwise brought against Tower Operator seeking similar
relief or alleging that it is insolvent, unable to pay its debts as they mature
or generally not paying its debts as they become due, and such action or
petition is consented to or acquiesced in by Tower Operator or is not dismissed
within 90 days after the date upon which it was brought; or


(iii)The leaseback to T-Mobile Collocator or other right by T-Mobile Collocator
to use and occupy the T-Mobile Collocation Space is rejected by Tower Operator
under Section 365 of the federal Bankruptcy Code.


Notwithstanding anything to the contrary contained herein, no event of default
shall be deemed to occur and exist under this Agreement as a result of a
violation or breach by Tower Operator of (i) any term of this Agreement as a
result of the occurrence of any Force Majeure, (ii) any term of this Agreement
that requires Tower Operator to comply in all respects with any applicable Law
(including, for the avoidance of doubt, any applicable Environmental Law) or any
Ground Lease if (x) Tower Operator complies with such Law or such Ground Lease,
as applicable, in all material respects and (y) no claims, demands, assessments,
actions, suits, fines, levies or other penalties have been asserted against or
imposed on T-Mobile Collocator by any Governmental Authority as a result of
Tower Operator's non-compliance in all respects with such Law or by the
applicable Ground Lessor as a result of Tower Operator's non-compliance in all
respects with such Ground Lease and (iii) Section 5(a), Section 6, Section 8(a),
Section 8(c), Section 17, Section 20 or Section 21 if such violation or breach
arises out of or relates to any event, condition or occurrence that occurred
prior to, or is in existence as of, the Effective Date unless such violation or
breach has not been cured on or prior to the first anniversary of the Effective
Date; provided, however, that if T-Mobile Collocator gives Tower Operator notice
of any event, condition or occurrence giving rise to an obligation of Tower
Operator to repair, maintain or modify a Tower under Section 6(a), or Tower
Operator otherwise obtains knowledge thereof, Tower Operator shall remedy such
event, condition or occurrence in accordance with its standard protocol and
procedures for remedying similar events, conditions or occurrences with respect
to its portfolio of telecommunications tower sites (taking into account whether
such event, condition or occurrence is deemed an emergency, a priority or a
routine matter in accordance with Tower Operator's then current practices).


(d)T-Mobile Collocator Remedies.


(i)Upon the occurrence of any event of default by Tower Operator under
Section 25(c)(i) in respect of any Site, T-Mobile Collocator may terminate this
Agreement as to such Site by giving Tower Operator written notice of
termination, and this Agreement shall be terminated as to such Site 30 days
after Tower Operator's receipt of such termination notice; provided, however,
that this Agreement shall otherwise remain in full force and effect.

50

--------------------------------------------------------------------------------






(ii)Upon the occurrence of any event of default by Tower Operator under
Section 25(c)(ii) or Section 25(c)(iii), T-Mobile Collocator may terminate this
Agreement as to such Site by giving Tower Operator written notice of
termination; termination with respect to the affected Site shall be effective 30
days after Tower Operator's receipt of such termination notice; provided,
however, that this Agreement shall otherwise remain in full force and effect.


(iii)Upon the occurrence of events of default by Tower Operator (excluding those
resulting from any default of T-Mobile Collocator or the occurrence of any Force
Majeure) not cured as provided for in Section 25(c) by Tower Operator relating
to more than 20% of the Sites, in the aggregate, during any consecutive
five-year period, so that the aggregate impact of those uncured defaults results
in material harm to the business and operations of T-Mobile Collocator and
subject to arbitration under Section 25(f), T-Mobile Collocator may, upon giving
60 days' prior written notice to Tower Operator, terminate this Agreement as to
all Sites (which notice shall contain a reasonably specific description of each
of such events of default), and this Agreement shall be terminated as to all
Sites at the time designated by T-Mobile Collocator in its notice of termination
to Tower Operator.


(iv)Notwithstanding anything to the contrary contained herein, if Tower Operator
is determined to be in default pursuant to Section 25(f), then Tower Operator
shall have 20 days following such determination to initiate a cure of such
default and so long as such cure is diligently completed, an event of default
with respect to Tower Operator shall not be deemed to have occurred.


(e)No Limitation on Remedies. T-Mobile Collocator or Tower Operator, as
applicable, may pursue any remedy or remedies provided in this Agreement or any
remedy or remedies provided for or allowed by law or in equity, separately or
concurrently or in any combination, including (i) specific performance or other
equitable remedies, (ii) money damages arising out of such default or (iii) in
the case of Tower Operator's default, T-Mobile Collocator may perform, on behalf
of Tower Operator, Tower Operator's obligations under the terms of this
Agreement pursuant to Section 24.


(f)Arbitration. Notwithstanding anything in this Agreement to the contrary, any
Party receiving notice of a default or termination under this Agreement may,
within 10 days after receiving the notice, initiate arbitration proceedings to
determine the existence of any such default or termination right. Such
arbitration proceedings shall be conducted in accordance with and subject to the
procedures for arbitration set forth in the Master Agreement.


(g)Remedies Not Exclusive. Unless expressly provided herein, a Party's pursuit
of any one or more of the remedies provided in this Agreement shall not
constitute an election of remedies excluding the election of another remedy or
other remedies, a forfeiture or waiver of any amounts payable under this
Agreement as to the applicable Site by such Party or waiver of any relief or
damages or other sums accruing to such Party by reason of the other Party's
failure to fully and completely

51

--------------------------------------------------------------------------------




keep, observe, perform, satisfy and comply with all of the agreements, terms,
covenants, conditions, requirements, provisions and restrictions of this
Agreement.


(h)No Waiver. Either Party's forbearance in pursuing or exercising one or more
of its remedies shall not be deemed or construed to constitute a waiver of any
event of default or of any remedy. No waiver by either Party of any right or
remedy on one occasion shall be construed as a waiver of that right or remedy on
any subsequent occasion or as a waiver of any other right or remedy then or
thereafter existing. No failure of either Party to pursue or exercise any of its
powers, rights or remedies or to insist upon strict and exact compliance by the
other Party with any agreement, term, covenant, condition, requirement,
provision or restriction of this Agreement, and no custom or practice at
variance with the terms of this Agreement, shall constitute a waiver by either
Party of the right to demand strict and exact compliance with the terms and
conditions of this Agreement. Except as otherwise provided herein, any
termination of this Agreement pursuant to this Section 25, or partial
termination of a Party's rights hereunder, shall not terminate or diminish any
Parties' rights with respect to the obligations that were to be performed on or
before the date of such termination.


(i)Continuing Obligations. Any termination by Tower Operator of T-Mobile
Collocator's rights with respect to any or all Sites pursuant to Section 25(b)
shall not diminish or limit any obligation of T-Mobile Collocator to pay the
T-Mobile Collocation Rent provided for herein or any other amounts with respect
to such Site(s).


Section 26.    Quiet Enjoyment. Tower Operator covenants that T-Mobile
Collocator shall, subject to the terms and conditions of this Agreement,
peaceably and quietly hold and enjoy the T-Mobile Collocation Space at each Site
and shall have the right provided herein to operate its equipment at each Site
without hindrance or interruption from Tower Operator.


Section 27.    No Merger. There shall be no merger of this Agreement or any
subleasehold interest or estate created by this Agreement in any Site with any
superior estate held by a Party by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, both the subleasehold interest or
estate created by this Agreement in any Site and such superior estate; and this
Agreement shall not be terminated, in whole or as to any Site, except as
expressly provided in this Agreement. Without limiting the generality of the
foregoing provisions of this Section 27, there shall be no merger of the
subleasehold interest or estate created by this Agreement in Tower Operator in
any Site with any underlying fee interest that Tower Operator may acquire in any
Site that is superior or prior to such subleasehold interest or estate created
by this Agreement in Tower Operator.

52

--------------------------------------------------------------------------------








Section 28.    Broker and Commission.


(a)All negotiations in connection with this Agreement have been conducted by and
between Tower Operator and T-Mobile Collocator and their respective Affiliates
without the intervention of any Person or other party as agent or broker other
than TAP Advisors and Deutsche Bank (the “Financial Advisors”), which are
advising T-Mobile Parent in connection with this Agreement and related
transactions and which shall be paid solely by T-Mobile Parent.


(b)Tower Operator and T-Mobile Collocator warrants and represents to the other
that there are no broker's commissions or fees payable by it in connection with
this Agreement by reason of its respective dealings, negotiations or
communications other than the advisor's fees payable to the Financial Advisors
which shall be payable by T-Mobile Parent.


Section 29.    Recording of Memorandum of Site Lease Agreement; Preparation and
Amendment to the Site Lease Agreement.


(a)Subject to the applicable provisions of the Master Agreement, for each
T-Mobile Collocation Space at an Assignable Site, following the execution of
this Agreement or after any Conversion Closing, T-Mobile Collocator and Tower
Operator shall each have the right, at its sole cost and expense, to cause a
Memorandum of Site Lease Agreement to be filed in the appropriate County
property records (unless the Ground Lease for any applicable Assignable Site
prohibits such recording) to provide constructive notice to third parties of the
existence of this Agreement and shall promptly thereafter provide or cause to be
provided in electronic form a recorded copy of same to the other Party.


(b)In addition to and not in limitation of any other provision of this
Agreement, the Parties shall have the right to review and make corrections, if
necessary, to any and all exhibits to this Agreement or to the applicable
Memorandum of Site Lease Agreement. After making such corrections, the Party
that recorded the Memorandum of Site Lease Agreement shall re-record such
Memorandum of Site Lease Agreement to reflect such corrections, at the sole cost
and expense of the Party that requested such correction, and shall promptly
provide in electronic form a recorded copy of same to the other Party.


(c)The Parties shall cooperate with each other to cause changes to be made in
the Memorandum of Site Lease Agreement for such Site, if such changes are
requested by either Party to evidence any permitted changes in the description
of the T-Mobile Collocation Space respecting such Site or equipment or
improvements thereof, and the Party that requested such changes to the
Memorandum of Site Lease Agreement shall record same at its sole cost and
expense and shall promptly provide in electronic form a recorded copy of same to
the other Party.

53

--------------------------------------------------------------------------------








Section 30.    Damage to the Site, Tower or the Improvements.


(a)If there occurs a casualty that damages or destroys all or a Substantial
Portion of any Site, then within 60 days after the date of the casualty, Tower
Operator shall notify T-Mobile Collocator in writing as to whether the Site is a
Non-Restorable Site, which notice shall specify in detail the reasons for such
determination by Tower Operator, and if such Site is not a Non-Restorable Site
(a “Restorable Site”) the estimated time, in Tower Operator's reasonable
judgment, required for Restoration of the Site (a “Casualty Notice”). If the
Casualty Notice states that such Site is a Non-Restorable Site, then Tower
Operator or T-Mobile Collocator shall have the right to terminate T-Mobile
Collocator's leaseback or other use and occupancy of the T-Mobile Collocation
Space at such Site, upon written notice to the other Party (given within the
time period required below) and such leaseback or other use and occupancy at
such Site shall terminate as of the date of such notice. Any such notice of
termination shall be given not later than 30 days after receipt of the Casualty
Notice (or after final determination that the Site is a Non-Restorable Site if
arbitration is instituted as provided above). In all instances Tower Operator
shall have the sole right to retain all insurance Proceeds related to a
Non-Restorable Site.


(b)If there occurs, as to any Site, a casualty that damages such Site but Tower
Operator determines that the Site is a Restorable Site, then Tower Operator, at
its sole cost and expense, shall promptly commence and diligently prosecute to
completion, within a period of 60 days after the date of the damage, the
adjustment of Tower Operator's insurance Claims with respect to such event and,
thereafter, promptly commence, and diligently prosecute to completion, the
Restoration of the Site. The Restoration shall be carried on and completed in
accordance with the provisions and conditions of this Section 30.


(c)Without limiting Tower Operator's obligations under this Agreement in respect
of a Site subject to a casualty, if Tower Operator undertakes the Restoration of
a Site that has suffered a casualty, Tower Operator shall, if commercially
feasible, make available to T-Mobile Collocator a portion of the Included
Property of such Site for the purpose of T-Mobile Collocator locating, at its
sole cost and expense, a temporary communications facility, and shall give
T-Mobile Collocator priority over Tower Tenants at such Site as to the use of
such portion of the Site; provided, however, that (i) the placement of such
temporary communications facility shall not interfere in any material respect
with Tower Operator's Restoration or the continued operations of any Tower
Tenant; (ii) T-Mobile Collocator shall obtain any permits and approvals, at
T-Mobile Collocator's cost, required for the location of such temporary
communications facility on such Site; and (iii) there must be Available Space on
the Site for locating such temporary communications facility.


(d)If Tower Operator undertakes the Restoration of a Site but fails at any time
to diligently pursue the substantial completion of the Restoration (subject to
delay for Force Majeure or the inability to obtain Governmental Approvals, as
opposed to merely a delay in obtaining Governmental Approvals), T-Mobile
Collocator may

54

--------------------------------------------------------------------------------




terminate this Agreement as to T-Mobile Collocator's leaseback or other use and
occupancy of the T-Mobile Collocation Space at such Site upon giving Tower
Operator written notice of its election to terminate at any time prior to
completion of the Restoration.


(e)From and after any casualty as to any Site described in this Section 30 and
during the period of Restoration at a Site, the T-Mobile Collocation Rent with
respect to such Site shall abate until completion of the Restoration.


(f)The Parties acknowledge and agree that this Section 30 is in lieu of and
supersedes any statutory requirements under the laws of any State applicable to
the matters set forth in this Section 30.


Section 31.    Condemnation.


(a)If there occurs a Taking of all or a Substantial Portion of any Site, other
than a Taking for temporary use, then either Tower Operator or T-Mobile
Collocator shall have the right to terminate this Agreement as to such Site by
providing written notice to other within 30 days of the occurrence of such
Taking, whereupon the Term shall automatically expire as to such Site, as of the
earlier of (i) the date upon which title to such Site, or any portion of such
Site, is vested in the condemning authority, or (ii) the date upon which
possession of such Site or portion of such Site is taken by the condemning
authority, as if such date were the Site Expiration Date as to such Site, and
each Party shall be entitled to prosecute, claim and retain the entire Award
attributable to its respective interest in such Site under this Agreement.


(b)If there occurs a Taking of less than a Substantial Portion of any Site, then
this Agreement and all duties and obligations of Tower Operator under this
Agreement in respect of such Site shall remain unmodified, unaffected and in
full force and effect. Tower Operator shall promptly proceed with the
Restoration of the remaining portion of such Site (to the extent commercially
feasible) to a condition substantially equivalent to its condition prior to the
Taking. Tower Operator shall be entitled to apply the Award received by Tower
Operator to the Restoration of any Site from time to time as such work
progresses; provided, however, that T-Mobile Collocator shall be entitled to
prosecute and claim an amount of any Award reflecting its interest under this
Agreement. If the cost of the Restoration exceeds the Award recovered by Tower
Operator, Tower Operator shall pay the excess cost. If the Award exceeds the
cost of the Restoration, the excess shall be paid to Tower Operator upon
completion of the Restoration.


(c)If there occurs a Taking of any portion of any Site for temporary use, then
this Agreement shall remain in full force and effect as to such Site for the
remainder of the Term as to such Site. Notwithstanding anything to the contrary
contained in this Agreement, during such time as Tower Operator will be out of
possession of such Site, if an Assignable Site, or unable to operate such Site,
if a Non-Assignable Site, by reason of such Taking, the failure to keep,
observe, perform, satisfy and comply with those terms and conditions of this
Agreement compliance with which are effectively

55

--------------------------------------------------------------------------------




impractical or impossible as a result of Tower Operator's being out of
possession of or unable to operate (as applicable) such Site shall not be a
breach of or an event of default under this Agreement. Each Party shall be
entitled to prosecute, claim and retain the Award attributable to its respective
interest in such Site under this Agreement for any such temporary Taking.


(d)If there occurs a Taking of all or any part of any T-Mobile Collocation Space
at any Site for temporary use, then this Agreement shall remain in full force
and effect as to such Site for the remainder of the then-current Term.
Notwithstanding anything to the contrary contained in this Agreement, during
such time as T-Mobile Collocator shall be out of possession of such T-Mobile
Collocation Space by reason of such Taking, the failure by T-Mobile Collocator
to keep, observe, perform, satisfy, and comply with these terms and conditions
of this Agreement compliance with which are effectively impractical or
impossible as a result of T-Mobile Collocator's being out of possession of such
T-Mobile Collocation Space shall not be a breach of or an event of default under
this Agreement, and T-Mobile Collocator shall not be liable for payment of the
T-Mobile Collocation Rent during the period of the temporary Taking.


Section 32.    [Reserved].


Section 33.    CA/NV Purchase Option. Tower Operator shall notify T-Mobile
Collocator as to whether or not Tower Operator shall exercise any then
applicable and existing purchase option under the CA/NV Master Lease with
respect to any CA/NV Site no later than 180 days prior to the expiration of the
Option Trigger Window (as defined in the CA/NV Master Lease) with respect to
such CA/NV Site. If such notice states that Tower Operator shall exercise such
option, such notice shall state the date on which Tower Operator shall exercise
such option. If (i) such notice states that Tower Operator shall not exercise
such option and (ii) Tower Operator has not otherwise secured the tenure of such
CA/NV Site and shall forfeit such CA/NV Site if Tower Operator does not exercise
such option, then:


(a)Tower Operator shall take commercially reasonable efforts to assign Tower
Operator's rights to such purchase option (and the related obligations under the
CA/NV Master Lease) to T-Mobile Collocator;


(b)T-Mobile Collocator shall pay to SBC Tower Holdings LLC or its successor
under the CA/NV Master Lease the purchase price with respect to such exercise of
such option; and


(c)Tower Operator shall have no further rights or obligations pursuant to this
Agreement or otherwise with respect to the CA/NV Sites subject to such purchase
option.


If the CA/NV Master Lease expires with respect to any CA/NV Site before this
Agreement expires with respect to such CA/NV Site, including as a result of the
failure to exercise any then applicable and existing purchase option for such
CA/NV Site, then this Agreement shall terminate and have no further force and
effect as to the T-Mobile

56

--------------------------------------------------------------------------------




Collocation Space within such CA/NV Site (except for any obligations accruing
prior to or as of the expiration date for such Site that are then unperformed).
Notwithstanding the foregoing, Tower Operator shall not be required to give the
notice referred to in the first paragraph of this Section 33 and T-Mobile
Collocator shall have no rights under this Section 33 (A) if T-Mobile Collocator
is in default of its obligations under this Agreement as to the applicable CA/NV
Site beyond applicable notice and cure periods provided herein, (B) if T-Mobile
Collocator has given a Termination Notice relating to such CA/NV Site or (C)
Tower Operator has otherwise secured the tenure of such CA/NV Site and shall not
forfeit such CA/NV Site if Tower Operator does not exercise such option.


Section 34.     General Provisions.


(a)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.


(b)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof)
as to all matters, including matters of validity, construction, effect,
performance and remedies; provided, however, that the enforcement of this
Agreement with respect to a particular Site as to matters relating to real
property and matters mandatorily governed by local Law, shall be governed by and
construed in accordance with the laws of the state in which the Site in question
is located.


(c)Entire Agreement; Successors and Assignees. This Agreement (including, for
the avoidance of doubt, the Exhibits), constitutes the entire agreement between
the Parties with respect to the subject matter of this Agreement and supersedes
all prior agreements, both written and oral, between the Parties with respect to
the subject matter of this Agreement. This Agreement shall be binding upon and
inure solely to the benefit of each Party and its successors and permitted
assignees.


(d)Fees and Expenses. Except as otherwise specifically set forth in this
Agreement, whether the transactions contemplated by this Agreement are or are
not consummated, all legal and other costs and expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
paid by the Party incurring such costs and expenses.


(e)Notices. All notices, requests, demands, waivers and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been delivered (i) the next Business Day when sent overnight by a
nationally recognized overnight courier service, or (ii) upon delivery when
personally delivered to the receiving Party. All such notices and communications
shall be mailed, sent or delivered as set forth below or to such other person(s)
or

57

--------------------------------------------------------------------------------




address(es) as the receiving Party may have designated by written notice to the
other Party. In addition to the addressees below, all such notices related to a
specific Site or Sites shall be sent concurrently herewith to the addresses set
forth in the Site Lease Agreement applicable to such Sites.

58

--------------------------------------------------------------------------------








If to T-Mobile Collocator to:
T-Mobile USA, Inc.
12920 S.E. 38th Street
Bellevue, Washington 98006
Attention: Leasing Administration


and a copy of any notice given pursuant to Section 25 to:
T-Mobile USA, Inc.
12920 S.E. 38th Street
Bellevue, Washington 98006
Attention: Legal Department


with a copy to:
Jones Day
222 East 41st Street
New York, New York 10017
Attention: Robert A. Profusek


If to T-Mobile Parent to:
T-Mobile USA, Inc.
12920 S.E. 38th Street
Bellevue, Washington 98006
Attention: Leasing Administration


and a copy of any notice given pursuant to Section 25 to:
T-Mobile USA, Inc.
12920 S.E. 38th Street
Bellevue, Washington 98006
Attention: Legal Department


with a copy to:
Jones Day
222 East 41st Street
New York, New York 10017
Attention: Robert A. Profusek


If to Tower Operator, to:

59

--------------------------------------------------------------------------------






Crown Castle International Corp.
1220 Augusta Drive, Suite 500
Houston, Texas 77057
Attention: CFO (Jay Brown)
Attention: General Counsel (E. Blake Hawk)


and a copy of any notice given pursuant to Section 25 to:
Crown Castle International Corp.
1220 Augusta Drive, Suite 500
Houston, Texas 77057
Attention: Legal Department


(f)Amendment; Modifications. This Agreement may be amended, modified or
supplemented only by written agreement of the Parties.


(g)Time of the Essence. Time is of the essence in this Agreement, and whenever a
date or time is set forth in this Agreement, the same has entered into and
formed a part of the consideration for this Agreement.


(h)Specific Performance. Each Party recognizes and agrees that in the event of
any failure or refusal to perform the obligations required by this Agreement,
remedies at Law would be inadequate and that, subject to the terms of this
Agreement, in addition to such other remedies as may be available to it at Law
or in equity, either party may seek injunctive relief and to enforce its rights
by an action for specific performance to the fullest extent permitted by
applicable Law. Each Party hereby waives any requirement for security or the
posting of any bond or other surety in connection with any temporary or
permanent award of injunctive, mandatory or other equitable relief. Subject to
Section 34(j) of this Agreement, nothing contained in this Agreement shall be
construed as prohibiting any Party from pursuing any other remedies available to
it pursuant to the provisions of this Agreement or applicable Law for such
breach or threatened breach, including the recovery of damages.


(i)Jurisdiction and Consent to Service. Each of the Parties (i) agrees that any
suit, action or proceeding arising out of or relating to this Agreement shall be
brought solely in the state courts of the State of New York sitting in the
County of New York or federal courts of the State of New York for the Southern
District of New York, and appellate courts having jurisdiction of appeals from
any of the foregoing, (ii) consents to the exclusive jurisdiction of each such
court in any suit, action or proceeding relating to or arising out of this
Agreement, (iii) waives any objection that it may have to the laying of venue in
any such suit, action or proceeding in any such court, and (iv) agrees that
service of any court paper may be made in such manner as may be provided under
applicable Laws or court rules governing service of process.

60

--------------------------------------------------------------------------------








(j)WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES ITS RIGHT TO A JURY
TRIAL IN ANY COURT ACTION ARISING AMONG ANY OF THE PARTIES HEREUNDER, WHETHER
UNDER OR RELATING TO THIS AGREEMENT, AND WHETHER MADE BY CLAIM, COUNTER CLAIM,
THIRD PARTY CLAIM OR OTHERWISE.


(k)Limitation of Liability. Notwithstanding anything in this Agreement to the
contrary, neither Party shall have any liability under this Agreement, for: (y)
any punitive or exemplary damages, or (z) any special, consequential, incidental
or indirect damages, including lost profits, lost data, lost revenues and loss
of business opportunity, whether or not the other Party was aware or should have
been aware of the possibility of these damages. It is understood and agreed that
T-Mobile Collocator or an Affiliate of T-Mobile Collocator will be entering into
a particular Site Lease Agreement and that each such Affiliate executing the
applicable Site Lease Agreement shall be liable with respect to such Site Lease
Agreement (for the avoidance of doubt, Section 35 will remain unaffected and in
full force and effect). All communications and invoices relating to a Site Lease
Agreement must be directed to the party signing that Site Lease Agreement.


(l)Severability. If any term or provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nonetheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.


(m)Conversion of MPL Sites. Notwithstanding anything to the contrary in this
Agreement, all “Sites” with respect to which the “Tower Operator” under the
Master Prepaid Lease exercises its “Purchase Option” under the Master Prepaid
Lease shall automatically become subject to and Sites under and governed by this
Agreement as of the applicable “Purchase Option Closing Date” specified in the
Master Prepaid Lease. The Parties shall enter into appropriate documentation to
evidence the same.


Section 35.     T-Mobile Parent Guarantee.


(a)T-Mobile Parent unconditionally guarantees to the Tower Operator Indemnitees
the full and timely payment of all obligations of T-Mobile Collocator under
Section 4 of this Agreement and any corresponding obligations of T-Mobile
Collocator or any Affiliate of T-Mobile Collocator under any Site Lease
Agreement (collectively, the “T-Mobile Collocator Obligations”). T-Mobile Parent
agrees that if T-Mobile Collocator (all references to T-Mobile Collocator in
this Section 35 shall be deemed to include any Affiliate of T-Mobile Collocator
that is a party to any Site Lease Agreement) defaults at any time during the
Term of this Agreement or the term of any Site Lease

61

--------------------------------------------------------------------------------




Agreement in the performance of any of the T-Mobile Collocator Obligations,
T-Mobile Parent shall faithfully perform and fulfill all T-Mobile Collocator
Obligations and shall pay to the applicable beneficiary all reasonable
attorneys' fees, court costs and other expenses, costs and disbursements
incurred by the applicable beneficiary on account of any default by T-Mobile
Collocator and on account of the enforcement of this guaranty.


(b)The foregoing guaranty obligation of T-Mobile Parent shall be enforceable by
any Tower Operator Indemnitee in an action against T-Mobile Parent without the
necessity of any suit, action or proceeding by the applicable beneficiary of any
kind or nature whatsoever against T-Mobile Collocator, without the necessity of
any notice to T-Mobile Parent of T-Mobile Collocator's default or breach under
this Agreement or any Site Lease Agreement, and without the necessity of any
other notice or demand to T-Mobile Parent to which T-Mobile Parent might
otherwise be entitled, all of which notices T-Mobile Parent hereby expressly
waives. T-Mobile Parent hereby agrees that the validity of this guaranty and the
obligations of T-Mobile Parent hereunder shall not be terminated, affected,
diminished or impaired by reason of the assertion or the failure to assert by
any Tower Operator Indemnitee against T-Mobile Collocator any of the rights or
remedies reserved to such Tower Operator Indemnitee pursuant to the provisions
of this Agreement, any Site Lease Agreement or any other remedy or right which
such Tower Operator Indemnitee may have at law or in equity or otherwise.


(c)T-Mobile Parent covenants and agrees that this guaranty is an absolute,
unconditional, irrevocable and continuing guaranty. The liability of T-Mobile
Parent hereunder shall not be affected, modified or diminished by reason of any
assignment, renewal, modification, extension or termination of this Agreement or
any Site Lease Agreement or any modification or waiver of or change in any of
the covenants and terms of this Agreement or any Site Lease Agreement by
agreement of a Tower Operator Indemnitee and T-Mobile Collocator, or by any
unilateral action of either a Tower Operator Indemnitee or T-Mobile Collocator,
or by an extension of time that may be granted by a Tower Operator Indemnitee to
T-Mobile Collocator or any indulgence of any kind granted to T-Mobile
Collocator, or any dealings or transactions occurring between a Tower Operator
Indemnitee and T-Mobile Collocator, including any adjustment, compromise,
settlement, accord and satisfaction or release, or any Bankruptcy, insolvency,
reorganization or other arrangements affecting T-Mobile Collocator. T-Mobile
Parent does hereby expressly waive any suretyship defenses it might otherwise
have.


(d)All of the Tower Operator Indemnitees' rights and remedies under this
guaranty are intended to be distinct, separate and cumulative and no such right
and remedy herein is intended to be to the exclusion of or a waiver of any
other. T-Mobile Parent hereby waives presentment demand for performance, notice
of nonperformance, protest notice of protest, notice of dishonor and notice of
acceptance. T-Mobile Parent further waives any right to require that an action
be brought against T-

62

--------------------------------------------------------------------------------




Mobile Collocator or any other Person or to require that resort be had by a
beneficiary to any security held by such beneficiary.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



63

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
sealed by their duly authorized representatives, all effective as of the day and
year first written above.
T-MOBILE COLLOCATORS


COOK INLET/VS GSM IV PCS HOLDINGS, LLC
T -MOBILE CENTRAL LLC
T-MOBILE SOUTH LLC
POWERTEL/MEMPHIS, INC.
VOICESTREAM PITTSBURGH, L.P.
T-MOBILE WEST LLC
T-MOBILE NORTHEAST LLC
WIRELESS ALLIANCE, LLC
SUNCOM WIRELESS PROPERTY COMPANY, L.L.C.




By /s/ David A. Miller
Name: David A. Miller
Title: Executive Vice President and General Counsel


T-MOBILE PARENT:


T-MOBILE USA, INC.




By /s/ David A. Miller
Name: David A. Miller
Title: Executive Vice President and General Counsel


TOWER OPERATOR:


T3 TOWER 1 LLC




By /s/ Jay A. Brown
Name: Jay A. Brown
Title: Senior Vice President, Chief Financial Officer and Treasurer


T3 TOWER 2 LLC




By /s/ Jay A. Brown
Name: Jay A. Brown
Title: Senior Vice President, Chief Financial Officer and Treasurer



[Signature Page to Sale Site Master Lease Agreement]